 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 1 of 72 Page ID #:293




 1   POMERANTZ LLP
     Jennifer Pafiti (SBN 282790)
 2
     1100 Glendon Avenue, 15th Floor
 3   Los Angeles, California 90024
 4
     Telephone: (310) 405-7190
     Facsimile: (917) 463-1044
 5   jpafiti@pomlaw.com
 6
     Attorney for Plaintiffs
 7
 8   [Additional Counsel on Signature Page]

 9                              UNITED STATES DISTRICT COURT
10                             CENTRAL DISTRICT OF CALIFORNIA
11
12                                            Case No. 2:20-cv-08235-SVW-AFM
     IN RE YAYYO, INC. SECURITIES
13   LITIGATION
14                                            AMENDED CLASS ACTION
                                              COMPLAINT
15
                                              FOR VIOLATIONS OF THE FEDERAL
16                                            SECURITIES LAWS
17
18                                            CLASS ACTION
19                                            JURY TRIAL DEMANDED
20
21
22
23
24
25
26
27
28

     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                    CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 2 of 72 Page ID #:294



 1
                                                  TABLE OF CONTENTS
                                                                                                                                 Page
 2
     I.     NATURE OF THE ACTION .................................................................................. 1
 3
     II.    JURISDICTION AND VENUE .............................................................................. 6
 4
 5   III.   PARTIES ................................................................................................................. 8
 6   IV.    SUBSTANTIVE ALLEGATIONS ....................................................................... 11
 7          A.       Background ................................................................................................. 11
 8
            B.       El-Batrawi and his Checkered Past ............................................................. 14
 9
            C.       YayYo Over-Extends Pre-IPO .................................................................... 19
10
11          D.       The Company Launches and the Lawsuits Begin, Revealing the Truth ..... 20
12                   1.        The Declaratory Judgment Action Against El-Batrawi .................... 21
13
                     2.        The SRAX Action ............................................................................. 27
14
                     3.        The Davis Action .............................................................................. 28
15
16
                     4.        The Company Undergoes More Changes and Needs More
                               Funding ............................................................................................. 31
17
                     5.        The FirstFire Global Lawsuit ............................................................ 32
18
19          E.       Other Developments Materially Impact the Company ............................... 34
20          F.       Defendants Use Material Misstatements and Omissions in the
21                   Registration Statement to Sell YayYo Shares to Public Investors ............. 38

22                   1.        Material Misstatements and Omissions Regarding Mr.
                               El-Batrawi’s Role and Stock Ownership .......................................... 39
23
24                   2.        Material Misstatements and Omissions Regarding Internal
                               Controls ............................................................................................. 43
25
26                   3.        Material Misstatements and Omissions Regarding Use of IPO
                               Proceeds ............................................................................................ 44
27
                     4.        Material Misstatements and Omissions Regarding the Debt
28
                               to SRAX ............................................................................................ 46
                                                                    i
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                                                  CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 3 of 72 Page ID #:295



 1
                      5.        Material Misstatements and Omissions Regarding Payment
                                to Davis ............................................................................................. 47
 2
                      6.        The Registration Statement Failed to Disclose Trends,
 3
                                Uncertainties and Risks Regarding YayYo’s Products .................... 48
 4
     SECURITIES ACT COUNTS .......................................................................................... 51
 5
 6   V.      COUNT I
             (Violations of Section 11 of the Securities Act Against All Defendants) ............. 52
 7
     VI.     COUNT II
 8
             (Violations of Section 12(a)(2) of the Securities Act Against the Underwriter
 9           Defendants) ............................................................................................................ 53
10
     VII. COUNT III
11        (Violations of Section 15 of the Securities Act Against All Defendants) ............. 55
12   VIII. ADDITIONAL ALLEGATIONS APPLICABLE ONLY TO EXCHANGE
13         ACT CLAIMS ....................................................................................................... 56
14           A.       Additional Misrepresentations and Omissions............................................ 57
15
             B.       Scienter ........................................................................................................ 61
16
             C.       Loss Causation ............................................................................................ 62
17
18
             D.       Presumption of Reliance ............................................................................. 63

19   EXCHANGE ACT COUNTS........................................................................................... 64
20   IX.     COUNT III (Violations of § 10(b) of the Exchange Act Against the Individual
21           Defendants and YayYo) ........................................................................................ 64
22   X.      COUNT IV
23           (Violations of § 20(a) of the Exchange Act Against the Individual Defendants) . 65

24   XI.     PLAINTIFFS’ CLASS ACTION ALLEGATIONS ............................................. 66
25   XII. PRAYER FOR RELIEF ........................................................................................ 68
26
     XIII. JURY TRIAL DEMANDED................................................................................. 69
27
28


                                                                     ii
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                                                   CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 4 of 72 Page ID #:296




 1         Lead Plaintiff Bernard Bednarz and Plaintiff William Koch (“Plaintiffs”),
 2
     individually and on behalf of all other persons similarly situated, by Plaintiffs’
 3
 4   undersigned attorneys, for Plaintiffs’ complaint against Defendants (defined below),

 5   allege the following based upon personal knowledge as to Plaintiffs and Plaintiffs’ own
 6
     acts, and information and belief as to all other matters, based upon, inter alia, the
 7
 8   investigation conducted by and through Plaintiffs’ attorneys, which included, among other
 9
     things, a review of the Defendants’ public documents, announcements, United States
10
11
     (“U.S.”) Securities and Exchange Commission (“SEC”) filings, wire and press releases

12   published by and regarding Rideshare Rental, Inc., which was previously known as
13
     YayYo, Inc. (“YayYo” or the “Company”), and information readily obtainable on the
14
15   Internet. Plaintiffs believe that substantial additional evidentiary support will exist for the
16
     allegations set forth herein after a reasonable opportunity for discovery.
17
                               I.      NATURE OF THE ACTION
18
19         1.     This is a class action on behalf of persons or entities who purchased or
20
     otherwise acquired YayYo common stock pursuant and/or traceable to the registration
21
     statement and related prospectuses (collectively, the “Registration Statement”) issued in
22
23   connection with YayYo’s November 13, 2019 initial public offering (the “IPO” or
24
     “Offering”), seeking to recover compensable damages caused by Defendants’ violations
25
26   of the Securities Act of 1933 (the “Securities Act”) (the “Securities Act Class”); and (2)
27   purchased or otherwise acquired YayYo stock during the period from November 13, 2019
28
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 5 of 72 Page ID #:297



 1
     through and including April 28, 2020, seeking to pursue remedies under §§10(b) and 20(a)

 2   of the Securities Exchange Act of 1934 (the “Exchange Act”) and SEC Rule 10b-5 (the
 3
     “Exchange Act Class,” together with the Securities Act Class, the “Classes”).
 4
 5         2.     YayYo is a company that rents cars to people who want to be rideshare
 6
     drivers (primary for Uber or Lyft) but do not own their own cars or would prefer to use a
 7
     rental car when driving paid passengers.
 8
 9         3.     On April 30, 2018, YayYo filed a registration statement with the SEC on
10
     Form S-1, which in combination with subsequent amendments on Forms S-1/A and filed
11
12   pursuant to Rule 424(b)(4), are collectively referred to herein as the Registration
13   Statement, which was issued in connection with the IPO.
14
           4.     On November 14, 2019, YayYo filed with the SEC a prospectus for the IPO
15
16   of common stock on Form 424B4, which forms part of the Registration Statement. In the
17
     IPO, YayYo sold 2,625,000 shares of its common stock at $4.00 per share, and purportedly
18
19   the “[t]otal gross proceeds from the offering were $10,500,000[.]”
20         5.     YayYo was founded and run by Defendant Ramy El-Batrawi, a man with a
21
     colorful history that included being charged with securities fraud by the SEC.         In
22
23   connection with the 2010 voluntary settlement of the charges set forth in a 2006 SEC case,
24
     El-Batrawi was prohibited from acting as an officer or director of a public company for a
25
26   period of five years following the date of entry of the final judgment by consent.

27
28
                                                 2
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                         CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 6 of 72 Page ID #:298



 1
           6.     NASDAQ representatives looked at El-Batrawi’s questionable past and

 2   required his removal prior to listing—he was no longer to hold any positions of control
 3
     with the Company or own more than 10% of it. According to the Registration Statement,
 4
 5   he resigned as CEO and from the Board of Directors (the “Board”). The Registration
 6
     Statement also stated that he had sold the required amount of shares.
 7
           7.     The Registration Statement also reported a debt of $334,471 to the social
 8
 9   media company Social Reality, Inc. and did not disclose any funds owed to former CEO
10
     Anthony Davis. The funds raised in the IPO were purportedly to be used primarily to
11
12   purchase vehicles for the service.
13         8.     However, shortly after the IPO in November 2019, a number of newly filed
14
     lawsuits disclosed the truth: the Company’s insufficient internal controls and failure to
15
16   control El-Batrawi had led to a Company with unpaid obligations, broken promises and
17
     an inability to continue as a NASDAQ company.
18
19         9.     First came a lawsuit from the Company itself. YayYo filed suit against El-
20   Batrawi. On January 24, 2020, the Company filed an action for declaratory judgement
21
     and permanent injunction against El-Batrawi in the Superior Court of the State of
22
23   California, County of Los Angeles, alleging that El-Batrawi continued to purport to act on
24
     behalf of the Company and he was harming the business. Notably, the complaint in the
25
26   action stated this behavior had started prior to the IPO, though it was not disclosed in the

27   Registration Statement.
28
                                                  3
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                          CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 7 of 72 Page ID #:299



 1
           10.    Additionally, the lawsuit alleged that El-Batrawi had never sold his stock in

 2   the Company as the Registration Statement had represented.
 3
           11.    A couple of days later, then-CEO, Defendant Jonathan Rosen, who had
 4
 5   submitted a declaration in conjunction with the action against El-Batrawi, resigned. He
 6
     claimed “good cause” in his resignation letter.
 7
           12.    On February 10, 2010, after the market closed, the Company announced its
 8
 9   intention to voluntarily delist from the NASDAQ. The Company spun it as a good thing,
10
     noting: “The voluntary delisting will permit the Company to operate its business free from
11
12   restrictions imposed by NASDAQ rules and the conditions applicable to the listing of the
13   Company’s common stock on the NASDAQ.” However, the Company also admitted that,
14
     while the delisting was voluntary, it came after NASDAQ officials reported a belief that
15
16   the Company failed to adhere to NASDAQ’s rules.
17
           13.    On February 11, 2020, a social media company YayYo employed, Social
18
19   Reality, Inc. (“SRAX”), filed a lawsuit against YayYo alleging breach of contract and
20   unjust enrichment. The Registration Statement only reported debts owed to SRAX at the
21
     end of 2018, and therefore omitted the tab amassed in 2019, which was an extra $91,815
22
23   for a total of $426,286.
24
           14.    Additionally, prior to the IPO, SRAX had sold its YayYo debt to a third party
25
26   that YayYo was to pay. YayYo never paid and therefore SRAX had to, adding $219,000

27   to YayYo’s bill to SRAX. In total, SRAX is seeking $645,286 in damages. The
28
                                                 4
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                         CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 8 of 72 Page ID #:300



 1
     Registration Statement only disclosed that YayYo owed $334,471 for the year ending

 2   2018.
 3
             15.      The market knew just how bad the delisting and the SRAX Action were – the
 4
 5   stock went from trading at over $1 to closing at $0.39 on February 11, 2010, declining a
 6
     staggering 64% from the prior day.
 7
             16.      On March 3, 2020, former YayYo President, CEO, and Director Davis filed
 8
 9   a complaint for damages, declaratory relief, failure to pay wages in violation of labor code
10
     201, et. seq., violation of California’s Unfair Competition Laws (Business & Professions
11
12   Code § 17200, et seq.), breach of contract, intentional misrepresentation and fraud, and
13   promissory fraud against YayYo seeking a minimum of $454,086.39. Davis makes
14
     numerous allegations in the suit, including that YayYo filed false documents with the SEC
15
16   related to his compensation.
17
             17.      That same day, the Company, which was now trading over-the-counter,
18
19   announced that El-Batrawi was back in charge. According to the announcement, El-
20   Batrawi would be operating as CEO and a member of the Board effective immediately.
21
             18.      On April 28, 2020, FirstFire Global Opportunities Fund, LLC, which
22
23   purported to have obtained shares as part of the underwriting, filed a lawsuit. That suit
24
     alleges, among other things:
25
26                 • the Registration Statement used to conduct the IPO was materially false and
27                    misleading because it concealed El-Batrawi’s ongoing control over the
28
                                                    5
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                           CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 9 of 72 Page ID #:301



 1
                    company and its IPO process;

 2               • the announcement that the IPO was “closed” was false and misleading
 3
                    because when the underwriters for the IPO were unable to raise the full $10
 4
 5                  million required by NASDAQ to close the IPO, El-Batrawi fabricated a $1.2
 6
                    million commitment from a trust operated by an old friend of El-Batrawi,
 7
 8
                    who later claimed he had never committed to pay the money; and

 9               • Defendants solicited creditors and shareholders to invest more money to close
10
                    the IPO, and “sought to sweeten the attraction of such further investment” by
11
12                  agreeing that YayYo would “immediately” pay them back from the IPO
13
                    proceeds, although there was no mention of these debts in the Registration
14
15
                    Statement.

16         19.      At the commencement of this action, the Company’s common stock
17
     continued to trade significantly below the IPO price. As a result of Defendants’ wrongful
18
19   acts and omissions, and the precipitous decline in the market value of the Company’s
20
     securities, Plaintiffs and other members of the Classes have suffered significant losses and
21
     damages.
22
23                           II.      JURISDICTION AND VENUE
24
           20.      The claims asserted herein arise under Sections 11, 12(a) and 15 of the
25
     Securities Act (15 U.S.C. §§ 77k, 77I(a) and 77(o)) and under Sections 10(b) and 20(a) of
26
27
28
                                                   6
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                           CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 10 of 72 Page ID #:302



 1
     the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)), and SEC Rule 10b-5 promulgated

 2   thereunder (17 C.F.R. § 240.10b-5).
 3
           21.    This Court has jurisdiction over the subject matter of this action pursuant to
 4
 5   28 U.S.C. § 1331 and 1337, Section 27 of the Exchange Act (15 U.S.C. § 78aa), and
 6
     Section 22 of the Securities Act (15 U.S.C. § 77v).
 7
           22.    This Court has jurisdiction over each defendant named herein because each
 8
 9   defendant has sufficient minimum contacts with this District so as to render the exercise
10
     of jurisdiction by this Court permissible under traditional notions of fair play and
11
12   substantial justice. The Company is also headquartered in this District.
13         23.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section
14
     22(a) of the Securities Act (15 U.S.C. § 77v(a)) as a significant portion of the Defendants’
15
16   actions, and the subsequent damages took place within this District.
17
           24.    In connection with the acts, conduct and other wrongs alleged in this
18
19   complaint, Defendants, directly or indirectly, used the means and instrumentalities of
20   interstate commerce, including but not limited to, the U.S. mails, interstate telephone
21
     communications and the facilities of a national securities exchange.            Defendants
22
23   disseminated the statements alleged to be false and misleading herein into this District,
24
     and Defendants solicited purchasers of YayYo securities in this District.
25
26
27
28
                                                  7
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                          CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 11 of 72 Page ID #:303



 1
                                     III.      PARTIES

 2         25.   Plaintiffs purchased the Company’s common stock at artificially inflated
 3
     prices pursuant and/or traceable to the Registration Statement for the Company’s IPO and
 4
 5
     were damaged upon the revelation of the alleged corrective disclosures.

 6         26.   Plaintiff Koch purchased YayYo common stock directly from WestPark (as
 7
     defined below) as part of the IPO.
 8
 9         27.   Defendant Rideshare Rental, Inc. is a Delaware corporation with its principal
10
     executive offices located at 433 N. Camden Drive, Suite 600, Beverly Hills, California
11
     90210. YayYo securities traded on the NASDAQ exchange from the IPO until February
12
13   20, 2020 under the ticker symbol “YAYO.” Following its delisting from the NASDAQ
14
     exchange, YayYo securities have traded on the OTC Pink market since February 20, 2020
15
16   under the ticker symbol “YAYO.” On November 10, 2020, the Company announced its
17   name change to Rideshare Rental, Inc. YayYo is a holding company that operates wholly-
18
     owned subsidiaries, including Distinct Cars, LLC, Savvy, LLC, Rideyayyo LLC and
19
20   Rideshare Car Rentals LLC – all Delaware limited liability companies.
21
           28.   El-Batrawi founded YayYo and served as its Chief Executive Officer
22
23   (“CEO”) from the inception of the Company until October 4, 2018, then as Acting CEO
24   from November 17, 2018 to February 1, 2019, and as a member of the Board between
25
     November 2016 and September 2019. Due to his checkered past, at the insistence of the
26
27   NASDAQ, El-Batrawi purportedly resigned all positions at YayYo in September 2019 so
28
                                                8
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                        CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 12 of 72 Page ID #:304



 1
     that the Company could be taken public. On March 3, 2020, the Company announced that

 2   El-Batrawi had been reappointed CEO of YayYo and as a member of its Board.
 3
             29.   Defendant Jonathan Rosen (“Rosen”) was at the time of the IPO YayYo’s
 4
 5   CEO. On January 26, 2020, Rosen resigned from his position as CEO.
 6
             30.   Defendant Kevin F. Pickard (“Pickard”) was at the time of the IPO YayYo’s
 7
     Chief Financial Officer, Secretary, and a member of its Board. He resigned on April 3,
 8
 9   2020.
10
             31.   Defendant Jeffrey J. Guzy (“Guzy”) was a member of the Company’s Board
11
12   at the time of the IPO. According to a Company filing, he was “removed” from the Board
13   effective January 22, 2020.
14
             32.   Defendant Christopher Miglino (“Miglino”) was a member of the Company’s
15
16   Board at the time of the IPO. According to a Company filing, he was “removed” from the
17
     Board effective January 22, 2020. He also serves as CEO of SRAX.
18
19           33.   Defendant Harbant S. Sidhu (“Sidhu”) was a member of the Company’s
20   Board at the time of the IPO.
21
             34.   Defendant Paul Richter (“Richter”) was a member of the Company’s Board
22
23   at the time of the IPO. According to a Company filing, he was “removed” from the Board
24
     effective January 22, 2020.
25
26           35.   Defendants El-Batrawi, Rosen, Pickard, Guzy, Miglino, Sidhu, and Richter

27   are sometimes referred to herein as the “Individual Defendants.”
28
                                                9
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                        CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 13 of 72 Page ID #:305



 1
           36.    Each of the Individual Defendants signed or authorized the signing of the

 2   Registration Statement, solicited the investing public to purchase securities issued
 3
     pursuant thereto, hired and assisted the underwriters, planned and contributed to the IPO
 4
 5   and Registration Statement, and attended road shows and other promotions to meet with
 6
     and present favorable information to potential YayYo investors, all motivated by their own
 7
     and the Company’s financial interests.
 8
 9         37.    WestPark Capital, Inc. (“WestPark”) is a Colorado corporation, having its
10
     principal place of business and principal executive offices located at 1900 Avenue of The
11
12   Stars, Third Floor, Los Angeles, California 90067.
13         38.    Aegis Capital Corporation (“Aegis”) is a New York corporation, having its
14
     principal place of business and principal executive offices located at 810 7th Avenue, 18th
15
16   Floor, New York, New York 10019. According to the Registration Statement, Aegis acted
17
     as the lead managing underwriter and as representative of the underwriters.
18
19         39.    Westpark and Aegis are collectively referred to herein as the “Underwriter
20   Defendants.” Pursuant to the Underwriting Agreement, the Underwriter Defendants were
21
     to make $840,000 on the IPO. According to the Registration Statement:
22
23         Subject to the terms and conditions of an underwriting agreement between us
           and the Representative, we have agreed to sell to each underwriter named
24
           below, and each underwriter named below has severally agreed to purchase,
25         at the public offering price, less the underwriting discounts set forth on the
26         cover page of this prospectus, the number of shares of common stock listed
           next to its name in the following table:
27
28
                                                 10
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                         CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 14 of 72 Page ID #:306


                                  Underwriter                      Number of shares of common
 1                                                                            stock

 2            Aegis Capital Corp.                                   1,312,500
              WestPark Capital, Inc.                                1,312,500
 3                          Total                                   2,625,500

 4
 5         The underwriters are committed to purchase all the shares of common stock
           offered by this prospectus, if they purchase any shares of common stock. The
 6
           underwriting agreement also provides that if an underwriter defaults, the
 7         purchase commitments of non-defaulting underwriters may be increased, or
           the offering may be terminated. The underwriters are not obligated to purchase
 8
           the shares of common stock covered by the underwriters’ option to purchase
 9         additional shares of common stock described below. The underwriters are
10         offering the shares of common stock, subject to prior sale, when, as and if
           issued to and accepted by them, subject to approval of legal matters by their
11         counsel, and other conditions contained in the underwriting agreement, such
12         as the receipt by the underwriters of officer’s certificates and legal opinions.
           The underwriters reserve the right to withdraw, cancel or modify offers to the
13         public and to reject orders in whole or in part.
14
           40.    The Underwriter Defendants, YayYo and the Individual Defendants are
15
16   referred to herein, collectively, as the “Defendants.”
17
                            IV.        SUBSTANTIVE ALLEGATIONS
18
     A.    Background
19
20         41.    In June 2016, El-Batrawi incorporated YayYo in Delaware. The Company
21   first filed an Offering Statement on December 15, 2016.
22
           42.    According to the Registration Statement, the Company completely changed
23
24   its business model after inception. Until June 30, 2017, the Company was developing a
25
     single sign-on metasearch “ridesharing” application for smartphone users that sought to
26
27   provide price comparison and bookings of available ridesharing and taxi services along
28
                                                 11
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                          CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 15 of 72 Page ID #:307



 1
     with select limousine and other public and/or private transportation services.           The

 2   Company even hired rapper Master P to make a promotional jingle about the service,
 3
     available at https://youtu.be/pQg6WPlAQWE. The business model required sign-on
 4
 5   by companies such as Uber and Lyft.
 6
           43.    However, there was trouble early on. An ad featuring a video of John
 7
     O’Hurley, known for portraying the character J. Peterman on the television show
 8
 9   Seinfeld, ran on CNBC and Fox News promoting the YayYo IPO. In it, O’Hurley told
10
     investors they could make millions if they invested early and to “do it now. Before all the
11
12   shares are gone.” This original ad raised concerns. According to an article on Business
13   Insider from May 11, 2017:
14
           [W]hile YayYo aggressively solicits investors on TV, the company's
15
           products are far from ready, and some of his claims don't seem to stand up.
16         Launching the aggregator service is dependent on securing agreements with
17
           companies such as Uber and Lyft so that it can integrate those services' prices
           and available cars into the YayYo app. El-Batrawi said in one conversation
18         that those deals were on the way. YayYo is in ‘contact’ with Uber and it has
19         an ‘agreement’ with Lyft, he said. Uber and Lyft deny this.
20         “We sent YayYo a cease-and-desist letter several weeks ago and have
21         suspended their access to Lyft,” Adrian Durbin, a Lyft spokesman, told
           Business Insider. “I think it's fair to say that their CEO's characterization of
22
           our relationship is wildly inaccurate.”
23
           44.    The same article said that, as of that point, 700 people had already privately
24
25   invested in the Company.
26
           45.    Eventually, when Uber and Lyft refused to sign on, the Company had to
27
28   change course.
                                                 12
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                          CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 16 of 72 Page ID #:308



 1
              46.    On August 12, 2017, the Company announced it was shifting its primary

 2   corporate focus. According to the Registration Statement:
 3
              As of the date of this Prospectus, the Company’s operating business segments
 4            include (i) an online peer-to-peer bookings platform to service the ridesharing
 5            economy through Rideshare (the “Rideshare Platform”), and (ii) the
              maintenance of a fleet of standard passenger vehicles to be made
 6
              commercially available for rent through Distinct Cars (“Fleet Management”).
 7            Through the Company’s wholly-owned subsidiaries Rideshare and Distinct
              Cars, the Company seeks to become the leading provider of a standard rental
 8
              vehicle to drivers in the ridesharing economy.
 9            47. In other words, if people want to drive for Uber, Lyft or another rideshare
10
     company and do not have their own car, or would prefer not to use their own car, they can
11
12   go to YayYo.
13            48.    Prior to the Company going public, it operated a website at yayyoipo.com
14
     (“IPO Website”) for what it first called “Conditional IPO Orders,” in February 2019,
15
16   and then called “Indications for the YayYo, Inc. IPO,” on November 1, 2019,
17
     shortly before the Company went public. 1
18
19            49.    The IPO Website featured a video of O’Hurley 2 again. This time he stated:
20            You ever heard of Uber and Lyft? Of course you have. They are called
21            disruptive companies because they changed the way we do things. Well
              here is another Company called YayYo, which is also a disrupter. YayYo
22
              empowers and supplies disruptive companies. You know in its day gold
23            mining was disruptive and the people that really made the money in the
              gold rush were the people that supplied the picks and the shovels. And
24
              ridesharing is the wave of the future. YayYo empowers ridesharing by
25            offering a fleet of cars to drivers. YayYo bridges the gap between the driver
26
     1
      Versions of the website as it existed at these periods can be accessed through the Internet Archive
27   WayBackMachine at http://web.archive.org/web/2020*/https://yayyoipo.com/.
     2
28       Company filings list O’Hurley as a shareholder of YayYo.
                                                        13
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                                CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 17 of 72 Page ID #:309



 1
           and the rideshare company, whose brand depends on attracting and
           retaining quality drivers. And, in addition to managing this rideshare fleet,
 2         YayYo is developing other services and technologies that make it scaled
 3         for growth. And because of YayYo’s business model, YayYo can expand
           faster than other businesses because they empower hyper-growth tech
 4         businesses.
 5
           50.   On    April   30,   2018,   YayYo    filed    a   registration   statement   on
 6
 7   Form S-1 with the SEC. The SEC sent the Company a series of correspondence about
 8
     the registration statement and it required fifteen amendments before it was declared
 9
10   effective on November 12, 2019.

11   B.    El-Batrawi and his Checkered Past
12
           51.   According to the website Forbes400list.com, which is not operated by Forbes
13
14   Media LLC, El-Batrawi amassed a “net worth of over $50 million by the age of 23.”

15   As per the website:
16
           A student of Napoleon Hill’s legendary self-improvement book,
17         Think and Grow Rich since the age of 12, Ramy knew that when he
18         formed a burning desire to reach a goal, and maintained his faith in
           reaching that objective, nothing could stand in his way. As Napoleon
19
           Hill maintained: “Whatever the mind can conceive and believe, it
20         can achieve.”
21         Ramy worked with Adman Khashoggi, who was seemingly
22         impossible to reach, Khashoggi brokered deals between the Saudi
           government and US defense contractors like Lockheed, Raytheon,
23
           Grumman, and Northrup. Nevertheless, exploiting the influence of
24         Khasoggi’s inner circle, Ramy ended up becoming one of the Saudi
25
           billionaire’s closest associates and closed transactions all around the
           world.
26
           Close business associations with other billionaires such as Carl
27
           Icahn and Donald Trump followed.
28
                                                14
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                          CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 18 of 72 Page ID #:310



 1
           When Ramy ventured into media in the 1990s, an astonishing
           success in the history of publishing followed. Once he launched a
 2         media campaign for John Gray’s “Men Are From Mars, Women Are
 3         From Venus,” sales skyrocketed, causing the book about male and
           female relationships to sell more than 50 million copies. The book
 4         spent 121 weeks on the bestseller lists.
 5
           52.   El-Batrawi founded YayYo. He was also the majority shareholder, chief
 6
 7   executive officer and a director of YayYo when the Company first filed an Offering
 8   Statement with the SEC in 2016.
 9
           53.   However, there was a problem. On April 13, 2006, El-Batrawi was named,
10
11   along with other officers, directors, and/or associates of Genesis Intermedia, Inc., as
12
     defendants in an SEC enforcement action. In the SEC’s complaint filed in SEC v. El-
13
14   Batrawi, et al., Case No. 2:06-cv-02247-CAS-VBK (C.D. Cal.), it charged El-Batrawi

15   with violations of Section 17(a) of the Securities Act and Section 10(b) and Rule 10b-5 of
16
     the Securities and Exchange Act of 1934, in connection with a stock loan and manipulation
17
18   scheme. The SEC enforcement action alleged, among other things, that the defendants
19
     had violated antifraud provisions of federal securities laws by orchestrating a scheme to
20
21
     manipulate the stock price of Genesis Intermedia, Inc., a now-defunct public company that

22   was also based in California. It also alleged that El-Batrawi was secretly compensating a
23
     television commentator to hype Genesis. On April 1, 2010, El-Batrawi settled the SEC
24
25   enforcement action by entering into a final judgment by consent with the SEC. In
26
     connection with the settlement of the SEC enforcement action charges, the U.S. District
27
     Court for the Central District of California entered a consent decree against El-Batrawi,
28
                                                15
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                         CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 19 of 72 Page ID #:311



 1
     which, among other things, barred him from acting as an officer or director of a public

 2   company for a period of five years following the date of entry of the final judgment by
 3
     consent.
 4
 5         54.   In 2014, El-Batrawi was also sued by investors alleging that he misled them
 6
     about an investment in a multilevel-marketing company that El-Batrawi controlled called
 7
     Xerveo, which sold diet products. The case was later settled.
 8
 9         55.   As Defendants prepared to take YayYo public in the IPO, NASDAQ
10
     conditioned its listing on El-Batrawi resigning from his positions at YayYo and retaining
11
12   less than 10% ownership interest in YayYo. The Registration Statement stated El-Batrawi
13   had stepped away from the Company and, due to a sale to four existing shareholders, his
14
     controlled entity would hold only 9.9% of shares outstanding.
15
16         56.   According to the Registration Statement:
17
           On October 4, 2018, Mr. El-Batrawi resigned as Chief Executive Officer. He
18         then was appointed Acting Chief Executive Officer on November 17, 2018.
19         On February 1, 2019, Mr. El-Batrawi resigned from his position as Acting
           Chief Executive Officer of the Company upon the appointment of Jonathan
20         Rosen as Chief Executive Officer. Mr. El-Batrawi resigned as our director
21         effective as of September 1, 2019.
22
           57.   The Registration Statement also stated that the resignation was a condition
23
     for the Company being approved for listing on NASDAQ: “Mr. El-Batrawi, the founder
24
25   and original Chairman of the Board and original Chief Executive Officer of the Company
26
     from its incorporation of the Company, resigned from all positions with the Company as
27
28   a condition for being approved for listing on The Nasdaq Capital Market.”
                                                16
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                        CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 20 of 72 Page ID #:312



 1
           58.    According to the Registration Statement:

 2         Mr. El-Batrawi has entered into a Voting Trust Agreement (the “Trust”)
 3         pursuant to which the voting power of all of his outstanding common stock
           will be controlled by a trustee who will use the voting power of the common
 4         stock held in the Trust to vote on all matters presented for a vote of
 5         stockholders in the same proportion that the shares of common stock not
           subject to the Trust voted on such matters. The Trust shall be irrevocable, and
 6
           shall terminate upon the earlier of (a) the written agreement of the Company,
 7         the trustee and a duly authorized representative of NASDAQ, or (b) the date
           upon which the Company is not listed on a security exchange controlled by
 8
           NASDAQ.
 9
10         59.    After taking into account the Trust, the Company still had a significant

11   amount of voting shares controlled by large pre-IPO investors.           According to the
12
     Registration Statement:
13
14         As of the date of this prospectus, the Gray Mars Venus Trust, of which John
           Gray is the beneficial owner, owns approximately 38.5% of our outstanding
15
           shares of common stock. Taking into account the effect of the Trust on voting
16         power, the Gray Mars Venus Trust will control, after this offering
17
           approximately 35.1% of the Company’s voting stock and have a significant
           ability to influence corporate matters, including the election of directors, any
18         merger, consolidation or other major corporate transaction requiring
19         stockholder approval, which may negatively impact your liquidity and/or your
           gain on your investment. In addition to the stock controlled by John Gray,
20         five other individuals or entities will own 39.3% of our common stock after
21         the completion of this offering, which further concentrates the influence on
           corporate matters among a few shareholders.
22
23   (John Gray is the same John Gray of “Men are from Mars, Women are from Venus” fame.)
24
           60.    The Registration Statement also detailed El-Batrawi’s purported sale of most
25
26   of his shares:

27         As a condition to approving the Company’s common stock for listing on The
28         NASDAQ Capital Market, X, LLC, an entity that is wholly-owned and
                                                 17
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                          CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 21 of 72 Page ID #:313



 1
           controlled by Ramy El-Batrawi, our founder and former Chief Executive
           Officer and former director, agreed to sell 12,525,000 of its 15,425,000 shares
 2         of common stock. The 12,525,000 shares (the “Private Shares”) were sold
 3         pursuant to an exemption from registration to four existing Company
           shareholders who qualify as accredited investors (as that term is defined in
 4         Securities Act Rule 501(a)). The Private Shares were sold at $3.00 per share
 5         in exchange for non-recourse, non-interest-bearing promissory notes with
           maturities ranging from one year to eighteen months. As a result of the sale,
 6
           X, LLC’s beneficial ownership shall be reduced to 9.9% of the shares
 7         outstanding after the completion of this Offering.
 8
           61.   Defendant Rosen, who had been hired by the Company in February 2019,
 9
10   was appointed CEO in October 2019, purportedly replacing El-Batrawi in that role.

11   According to the Registration Statement, Rosen had “more than 25 years’ experience
12
     serving as an executive driving revenue, operations and marketing for leading public and
13
14   private companies.”
15
           62.   The Registration Statement also mentioned a prior executive, Anthony Davis,
16
17
     who was the Company’s former president, chief executive officer and a director.

18   According to the Registration Statement:
19
           On November 29, 2016, the Company and Mr. Davis, a former executive
20         officer of the Company, entered into an offer of employment agreement with
21         the Company setting forth an initial base salary for Mr. Davis’s first three
           months of service and performance under his term of employment with the
22
           Company. As set forth under the employment offer, Mr. Davis was entitled to
23         receive (i) $15,000 for his service in the month of December 2016, (ii)
           $10,000 for service performed during the month of January, 2017 and an
24
           additional $10,000 for service performed by Mr. Davis during the month of
25         February 2017.” The Registration Statement stated that Davis had failed to
26         exercise stock options granted to him, and therefore they expired December
           31, 2018.
27
28
                                                18
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                         CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 22 of 72 Page ID #:314



 1
           63.    The Registration Statement stated that approximately $5,000,000 of the funds

 2   raised from the IPO were to be used to add to the Company’s fleet of passenger vehicles
 3
     with $2,400,000 for repayment of notes payable, $700,000 for sales and marketing and
 4
 5   $693,800 for working capital and general corporate purposes.
 6
     C.    YayYo Over-Extends Pre-IPO
 7
           64.    YayYo spent considerable sums on marketing and advertising, as represented
 8
 9   by the pre-IPO television ad.
10
           65.    The Registration Statement reported:
11
           During the year ended December 31, 2018, the Company incurred $334,471
12
           for advertising and digital media services from Social Reality, Inc. The
13         advertising fees for the year ended December 31, 2018, were less than 5% of
14         Social Reality, Inc.’s consolidated gross revenues. One of our directors,
           Christopher Miglino, is the Chief Executive Officer of Social Reality, Inc. and
15         owns approximately 7.5% of Social Reality Inc.’s stock. At December 31,
16         2018, the Company had an amount due of $334,471 to Social Reality, Inc.
           The transactions with Social Reality, Inc. were arm’s length transactions in
17         the ordinary course of business upon terms no less favorable than the
18         Company could obtain from third parties.
19
           66.    The Company also entered into a series of promissory notes pre-IPO. As of
20
21
     December 31, 2018, the Company reported outstanding indebtedness, excluding capital

22   leases, of approximately a total of $2,690,181. That included: (i) $790,000 in unsecured
23
     notes payable to an investor; (ii) $319,667 in unsecured notes payable to an investor; (iii)
24
25   $222,222 in unsecured notes payable to an investor; (iv) $1,296,018 in a secured note
26
     payable due the earlier of August 31, 2019 and (v) $62,274 in unsecured notes payable/line
27
28
                                                 19
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                          CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 23 of 72 Page ID #:315



 1
     of credit to a merchant banks. The Company also specifically reported it had a balance of

 2   $880,000 on a 2017 promissory note it issued to John Gray.
 3
     D.    The Company Launches and the Lawsuits Begin, Revealing the Truth
 4
 5
           67.   The Company’s stock began trading publicly on November 13, 2019.

 6         68.   On November 15, 2019 (the “November Closing Release”), YayYo
 7
     announced that it closed its initial public offering of 2,625,000 common shares at $4.00
 8
 9   per share. The release stated that gross proceeds from the offering were $10,500,000,
10
     before deducting underwriting discounts and commissions and other offering expenses.
11
           69.   From November 13, 2019 to December 18, 2019, the Gray Mars Venus Trust
12
13   filed forms with the SEC reporting a purchase of 325,000 shares and sales of 329,00
14
     shares. David Haley, another over 10% shareholder, similarly purchased 125,000 shares
15
16   but sold 270,000 within the first month of the Company being listed.
17         70.   On January 6, 2020, YayYo announced it had appointed a new president,
18
     Boyd Bishop, to join Rosen. The press release stated: “Mr. Bishop will take on a senior
19
20   strategic and operational role and will be key to optimization of the company’s ambitious
21
     plan to lead the field in delivery of innovative mobility solutions to the massive and
22
23   growing gig-economy. Bishop joins YayYo’s Chief Executive Jon Rosen, another large
24   scale Internet and Automotive Industry executive who held prior, senior roles at Autobytel
25
     (now Autoweb) and AOL/Time Warner among others.”
26
27
28
                                                20
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                         CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 24 of 72 Page ID #:316



 1
           71.   On January 13, 2020, YayYo filed with the SEC a Form 8-K announcing that

 2   “[o]n January 10, 2020, YayYo Inc. [] entered into an Executive Employment Agreement
 3
     [] with the Company’s Chief Executive Officer, Jonathan Rosen, pursuant to which Mr.
 4
 5   Rosen will continue to serve as the Company’s Chief Executive Officer for one year or
 6
     until terminated in accordance with the Agreement.”            The Company purportedly
 7
     previously had an oral agreement with Rosen.
 8
 9         1.    The Declaratory Judgment Action Against El-Batrawi
10
           72.   On January 24, 2020, YayYo took the extraordinary step of filing an action
11
     for declaratory judgement and permanent injunction against its founder, El-Batrawi, in the
12
13   Superior Court of the State of California, County of Los Angeles, Case No. 20STCP00309
14
     (the “El-Batrawi Action”).
15
16         73.   The El-Batrawi Action alleges in pertinent part:
17         Despite leaving the Company following concerns from NASDAQ regarding
18         his involvement in the day-to-day operations of YayYo in September 2019,
           Defendant [El-Batrawi] has engaged in a continuous course of actions
19
           misrepresenting himself as affiliated with, speaking on behalf of, and
20         authorized or empowered by YayYo. In so doing, Defendant [El-Batrawi]
21
           has purported to bind the Company to contracts, direct its employees,
           change its website, and even attempted to sell the Company to its
22         competitors.
23
     (Emphasis added.)
24
25         74.   The El-Batrawi Action alleged El-Batrawi had “engaged in [] wrongful acts
26
     against YayYo to disrupt and harm YayYo’s business.”
27
           75.   It sought an order prohibiting El-Batrawi from:
28
                                                21
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                         CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 25 of 72 Page ID #:317



 1
           (a)    Holding himself out as an officer or director of YayYo, Inc.;
           (b)    Contacting, or interfering with YayYo’s relationships with, its
 2
                  vendors, investors, contractors, prospective business partners and/or
 3                agents;
 4         (c)    Purporting to take any corporate action on behalf of YayYo;
 5         (d)    Selling, transferring, assigning hypothecating, encumbering or
                  destroying in any way any assets of YayYo; and
 6
           (e)    Destroying, interfering with, accessing, changing, disrupting or
 7
                  taking any action with respect to YayYo’s website, i.e.,
 8                www.yayyo.com
 9         76.    The El-Batrawi Action stated in substance that El-Batrawi was behaving as
10
     if his purported resignations were not operative. In a declaration filed with YayYo’s
11
12   complaint in support of a temporary restraining order (the “Rosen Declaration”), Rosen
13
     testified that despite having promised in September 2019 in connection with his
14
15   resignation to have “no formal or informal affiliation between the Company and [El-
16   Batrawi], expect [sic] for [his] minority ownership (less than 10%) in the Company”
17
     (emphasis in original), “[El-Batrawi] [had] continue[d] to operate and hold himself out as
18
19   if a director or officer of YayYo, or as an otherwise authorized representative of the same.”
20
     Rosen further testified that despite the Registration Statement having expressly stated that
21
22   El-Batrawi had already sold the 12,525,000 shares of YayYo prior to the IPO, in reality

23   “Defendant El-Batrawi ha[d] failed and/or refused to sell his shares of stock in the
24
     Company . . . .”
25
26         77.    In the Rosen Declaration, Rosen testified that El-Batrawi had purported to
27
     relinquish all formal and informal association with the Company in September 2019.
28
                                                  22
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                          CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 26 of 72 Page ID #:318



 1
     However, El-Batrawi had continued to attempt to direct YayYo employees and bind the

 2   Company. Rosen testified that El-Batrawi was “engag[ing] in a continuous and escalating
 3
     pattern of behavior destructive to YayYo[.]” Notably, according to the Rosen Declaration,
 4
 5   this behavior had been going on since El-Batrawi “resigned,” in other words, it had been
 6
     ongoing when the Company filed its IPO. However, the Registration Statement reported
 7
     El-Batrawi had left the Company.
 8
 9         78.    Rosen testified that El-Batrawi’s misconduct between September 2019 and
10
     January 2020 had included, among other things, contacting competitors, suppliers, and
11
12   vendors of YayYo and negotiating with them as a representative of YayYo; meeting with
13   financiers and investment firms about investing in YayYo and claiming to represent
14
     YayYo; hiring a public relations firm for YayYo and producing and airing commercials
15
16   for YayYo on the Fox Business Channel; attempting to hire two marketing firms for
17
     YayYo; and directing that changes be made to YayYo’s website.
18
19         79.   On January 27, 2020—three days after this lawsuit was filed—YayYo filed
20   a Form 8-K with the SEC announcing that Rosen was no longer the CEO of YayYo. It
21
     also announced Defendants Guzy, Miglino, and Richter had been replaced as Board
22
23   members after being “removed” from their positions. The 8-K stated in pertinent part:
24
           By the written consent of the holders of more than a majority of the shares of
25         YayYo, Inc. (the “Company”) then entitled to vote at an election of directors,
26         Messrs. Jeffrey J. Guzy, Christopher Miglino and Paul Richter were
           removed as directors of the Company, effective January 22, 2020. On
27         January 24, 2020, the remaining directors of the Company elected Douglas
28         M. Mox, John P. O’Neill and Stephen M. Sanchez as directors to fill such
                                                23
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                         CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 27 of 72 Page ID #:319



 1
           vacancies, each to hold office until the earlier of the expiration of the term of
           office of the director whom he has replaced, a successor is duly elected and
 2         qualified or the earlier of such director’s death, resignation, disqualification
 3         or removal. Stephen M. Sanchez was elected as the Chairman of the Board
           of Directors (the “Board”).
 4
 5                                               ***
 6
           In addition to the above, on January 26, 2020, Jonathan Rosen resigned
 7         from his position as the Company’s Chief Executive Officer. Mr. Rosen
           informed the Board that his resignation was for “Good Reason,” as that
 8
           term is defined in Mr. Rosen’s employment agreement with the Company
 9         dated January 10, 2020. The Company disagrees with Mr. Rosen’s
10         characterization of the circumstances surrounding his resignation and does
           not believe that “Good Reason” exists for Mr. Rosen’s resignation.
11
12   (Emphases added.)
13         80.   Under Rosen’s employment agreement, which was filed with the SEC:
14
           “Good Reason” shall mean that any one of the following events occurs
15
           during the Executive’s employment with the Company without Executive’s
16         consent: (i) any involuntary reduction of Executive’s annual base salary
17
           (including earned or granted bonus) by more than 5%; (ii) any material
           reduction in the package of benefits and incentives provided to the Executive,
18         or any action by the Company which would materially and adversely affect
19         the Executive’s participation or reduce the Executive’s benefits under any
           such plans, except to the extent that such benefits and incentives of all other
20         officers of the Company are similarly reduced; (iii) any material change in
21         Executive’s position or responsibilities, excluding for this purpose an
           isolated, insubstantial and inadvertent action not taken in bad faith that is
22
           remedied by the Company promptly after notice thereof is given by
23         Executive; (iv) the Company’s requiring Executive to relocate to any place
           outside of a twenty-five (25) mile driving distance of Executive’s current
24
           work site unless the new work location is closer to the Executive’s home or
25         Executive accepts such relocation opportunity; (v) any failure to pay
26         Executive any compensation or benefits to which Executive is entitled within
           thirty (30) days of the date due; or (vi) any material breach of this Agreement
27         by the Company other than as otherwise specified in this paragraph,
28         including, without limitation. Executive may terminate his or her
                                                  24
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                           CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 28 of 72 Page ID #:320



 1
           employment for Good Reason so long as Executive tenders his resignation to
           the Company within 90 days after the occurrence of the event which forms
 2         the basis for his resignation for Good Reason. Executive shall provide written
 3         notice to the Company describing the nature of the event which forms the
           basis for Executive’s resignation for Good Reason, and the Company shall
 4         thereafter have ten (10) days to cure such event. In the event that the
 5         Executive resigns for Good Reason at a date that is following the Effective
           Date, the Company shall pay to Executive severance pay (less applicable tax
 6
           withholdings) an amount equal to six month’s Base Salary paid monthly in
 7         accordance with the Company’s then current payroll practices.
 8
     (Emphasis added.)
 9
10         81.   Two weeks later, on February 10, 2020, YayYo issued a press release entitled

11   “YayYo, Inc. Announces Intention to Voluntarily Delist Its Common Stock From the
12
     NASDAQ Capital Market Effective February 20, 2020” disclosing that the new Board
13
14   would delist YayYo common stock from the NASDAQ, stating:
15
           YayYo, Inc. (NASDAQ: YAYO) (the “Company” or “YayYo”) today
16         announced its intention to voluntarily delist its common stock from the
17
           NASDAQ Stock Market (“NASDAQ”) effective on February 20, 2020. The
           Company expects that its common stock will be approved for quotation on
18         the OTCQB from and after that date. The Company has elected to effect the
19         voluntary delisting of its common stock after discussions with NASDAQ’s
           staff and based on the determination of the Company’s board of directors that
20         voluntarily delisting the common stock from the NASDAQ is in the best
21         interests of the Company and its stockholders. NASDAQ has advised the
           Company that it believes that the Company has failed the conditions for
22
           continued listing of its common stock set forth in Listing Rule 5250(a). The
23         voluntary delisting will permit the Company to operate its business free
           from restrictions imposed by NASDAQ rules and the conditions applicable
24
           to the listing of the Company’s common stock on the NASDAQ.
25
26         The Company has notified NASDAQ of its intent to voluntarily delist its
           common stock from the NASDAQ. The Company currently anticipates that
27         it will file with the Securities and Exchange Commission a Form 25 relating
28         to the delisting of its common stock on or about February 20, 2020 and
                                                25
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                         CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 29 of 72 Page ID #:321



 1
           expects the delisting of its common stock to be effective ten days thereafter.
           The purpose of the Form 25 filing is to effect the voluntary delisting from the
 2         NASDAQ of the Company’s outstanding common stock. The Company does
 3         not expect the delisting to have any adverse effects on its business operations.
 4   (Emphases added.)
 5
     Although El-Batrawi’s official return was not announced at this point, this voluntary
 6
 7   delisting paved the way for it.
 8
           82.    While not fully explained in the YayYo press release, NASDAQ Rule
 9
10   5250(a) set forth certain obligations for companies listed on the NASDAQ:

11         (1) NASDAQ may request any additional information or documentation,
12         public or non-public, deemed necessary to make a determination regarding a
           Company's continued listing, including, but not limited to, any material
13         provided to or received from the Commission or Other Regulatory Authority.
14         A Company may be denied continued listing if it fails to provide such
           information within a reasonable period of time or if any communication to
15
           NASDAQ contains a material misrepresentation or omits material
16         information necessary to make the communication to NASDAQ not
17
           misleading. The Company shall provide full and prompt responses to requests
           by NASDAQ or by FINRA acting on behalf of NASDAQ for information
18         related to unusual market activity or to events that may have a material impact
19         on trading of its securities in NASDAQ.
20         (2) As set forth in Rule 5625, a Company must provide NASDAQ with
           prompt notification after an Executive Officer of the Company becomes
21         aware of any noncompliance by the Company with the requirements of the
22         Rule 5600 Series.
23         83.    In other words, as El-Batrawi was forbidden for participating in the
24
     Company, his constant meddling would have needed to be reported directly to NASDAQ.
25
26
27
28
                                                 26
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                          CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 30 of 72 Page ID #:322



 1
              2.    The SRAX Action

 2            84.   On February 11, 2020, Social Reality, Inc. (which has since been renamed
 3
     SRAX, and is referred to herein as “SRAX”) filed a lawsuit against YayYo alleging breach
 4
 5
     of contract and unjust enrichment (the “SRAX Complaint”). The SRAX Complaint

 6   claimed that YayYo owed SRAX $645,286.
 7
              85.   According to the SRAX Complaint, Defendant hired SRAX well before the
 8
 9   IPO to develop on-line advertising and perform targeted social media. Defendant did not
10
     say it could not pay immediately, but that became clear. In discussions with YayYo,
11
     SRAX came to believe that YayYo would not be able to pay prior to the IPO. Therefore,
12
13   SRAX entered into a temporary agreement in April 2019 where a third party purchased
14
     the debt. YayYo was to pay that third party. However, it did not, leaving SRAX to pay it
15
16   or risk default, as the debt returned to SRAX if not paid by YayYo.
17            86.   Therefore, according to the SRAX Complaint, YayYo owed it $426,286 in
18
     tasks that SRAX had presented invoices for and another $219,000 that it paid to the third
19
20   party.
21
              87.   This $426,286 was all for tasks billed prior to the IPO, but notably the
22
23   Registration Statement only stated the amount as due at year end 2018, $334,471.
24   Therefore, the Registration Statement omitted $91,815.
25
              88.   Invoices for the services attached to the SRAX Complaint were signed by El-
26
27   Batrawi.
28
                                                 27
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                          CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 31 of 72 Page ID #:323



 1
           89.    An email attached to the SRAX Complaint dated January 24, 2020 (the same

 2   day as the Company filed against El-Batrawi), and from Rosen, stated that the Company
 3
     had paid SRAX $50,000 (presumably from the IPO proceeds) but YayYo would be unable
 4
 5   to pay the rest of the outstanding bill until it obtained additional outside financing.
 6
           3.     The Davis Action
 7
           90.    Things did not get better for the Company. On March 3, 2020, former YayYo
 8
 9   President, CEO, and Director Davis filed a complaint for damages, declaratory relief,
10
     failure to pay wages in violation of labor code 201, et. seq., violation of California’s Unfair
11
     Competition Laws (Business & Professions Code § 17200, et seq.), breach of contract,
12
13   intentional misrepresentation and fraud, and promissory fraud against YayYo (the “Davis
14
     Complaint”), alleging in pertinent part:
15
16         After only five (5) months of service and in accordance with his
           responsibilities under an employment agreement, Plaintiff determined that
17         Ramy El-Batrawi could not be trusted because he regularly ignored legal
18         counsel regarding SEC matters and flouted Board protocols and industry
           norms for corporate compliance. Specifically, El-Batrawi filed fraudulent and
19
           materially misleading documents with the SEC that Yayyo continues to use
20         to deny Plaintiff the compensation he is owed.
21
           Instead of remaining in an untenable position due to El-Batrawi’s illegal and
22         fraudulent conduct, Plaintiff negotiated a separation written agreement
23         through a consulting agreement that described the agreed upon compensation
           owed to Plaintiff, including specific language regarding payment from the
24         stock options and other cash owed. To date, despite numerous good faith
25         attempts to be paid pursuant to the written agreements, Yayyo refuses to
           honor its obligations thereunder.
26
27                                                ***
28
                                                   28
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                            CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 32 of 72 Page ID #:324



 1
           Based on the written agreements, Yayyo and El-Batrawi caused damages to
           Davis in the amount of at least $454,086.39 for losses related to cash
 2         compensation, expenses and the stock options value, plus attorney’s fees and
 3         costs. Plaintiff also seeks injunctive relief requiring Yayyo to amend the SEC
           filings (Form S-1/A) so as to not mislead the public.
 4
 5   (Emphasis in original.)
 6
           91.   This was well beyond the $35,000 that the Registration Statement said the
 7
     Company had committed to paying Davis.
 8
 9         92.   The Davis Complaint alleged that because the Company could not afford
10
     market rate for Davis’ salary, the Company and Davis entered the following specific
11
12   arrangements:
13         In lieu of a market-rate salary (i.e. about $300,000 to $500,000 or more per
14         year in total compensation for Plaintiff), El-Batrawi induced Plaintiff to join
           Yayyo by promising him a written agreement that he would receive equity in
15
           the company worth up to “$800,000 each in options” or 100,000 shares at
16         $8.00 per share which is referenced in his Offer Letter. Davis’s Offer Letter
17
           is attached hereto as Exhibit A, and is incorporated by reference as if fully set
           forth herein. So long as Yayyo raised at least $5,000,000.00, it would
18         compensate Plaintiff, at a minimum, in the form of cash for 25% of the
19         $800,000.00 in equity promised under his Offer Letter in the form of “put
           options” that would provide cash liquidity at a closing event. Plaintiff is
20         informed and believes that discovery will show that this $5,000,000.00
21         contingency amount was fulfilled in 2017. El-Batrawi guaranteed about
           $200,000.00 from the value of the stock options that could be cashed in at
22
           some point in the future. This promise was unrelated and not tied to the
23         pricing of any public offering but was created as a Yayyo “put option”
           specifically for Plaintiff. These commitments by Yayyo and El-Batrawi were
24
           material inducements for Plaintiff to devote his time, leverage his
25         relationships for Defendants’ benefit, and use his track record and reputation
26         to operate the business and put Yayyo in a more favorable position for the
           public offering.
27
28
                                                  29
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                           CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 33 of 72 Page ID #:325



 1
             93.   The Davis Complaint further made allegations against El-Batrawi about

 2   fabricated documents:
 3
             Plaintiff is informed and believed and thereupon alleges that sometime in
 4           2016, El- Batrawi drafted documents that contained equity/stock
 5           compensation terms that were never presented to the Board for consent or
             review. On December 23, 2016, El-Batrawi caused to be filed, under Davis’
 6
             name and signature, and without his consent or knowledge, a document that
 7           contained the term Equity Incentive Plan (hereinafter the “Fabricated Equity
             Incentive Plan”) that was purportedly adopted on November 29, 2016. This
 8
             date was very same day Davis accepted the Davis’ Offer Letter. No Board
 9           meeting was held on November 29, 2016 that addressed the Fabricated Equity
10           Incentive Plan, or any incentive plan for that matter. El-Batrawi caused this
             document to be filed without the approval or knowledge of Yayyo’s Board
11           of Directors.
12
             Davis would never have agreed to this Fabricated Equity Incentive Plan, as
13           the expiration period was significantly too short to allow for his options to be
14           realized, rendering the compensation terms in their respective Offer Letters
             illusory.
15
                                                  ***
16           The November 2016 Fabricated Equity Incentive Plan was never presented
17
             or adopted by the Board as represented in the filing with the SEC, which
             makes it misleading to the public and creates conflict and liabilities for Yayyo
18           as Plaintiff is informed and believes that El-Batrawi was acting in his own
19           interest and not in that of the company.
20           94.   The Davis Complaint alleges that on March 15, 2017 the Company filed a
21
     document with the SEC containing the correct information regarding his stock and equity
22
23   options, but then, subsequently, returned to referencing the fabricated November 2016
24
     plan.
25
26           95.   The Davis Complaint further alleges that he notified the Company throughout

27   2018 and 2019 that it had filed false statements with the SEC: “Throughout 2018 and
28
                                                   30
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                            CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 34 of 72 Page ID #:326



 1
     2019, without the assistance of legal counsel, written notice was provided to Yayyo’s then

 2   CEO Laurie DiGiovanni and El-Batrawi that certain filings (e.g., the Fabricated Equity
 3
     Incentive Plan) with the SEC contained materially false statements, and that these false
 4
 5   material statements, through Yayyo’s current legal counsel, have been used to deny
 6
     Plaintiff his compensation and stock options in Yayyo owed under his employment
 7
     agreement. To date, Yayyo and its current counsel continue to file and maintain positions
 8
 9   that deceive the public and deny Plaintiff the compensation he is owed.”
10
           96.   While the Registration Statement stated that Davis’ options expired on
11
12   December 31, 2018, and made no mention of other awards, the Davis Action stated he was
13   in fact owed money related to stock options and other compensation. The Davis Action
14
     sought “at least $454,086.39 for losses related to cash compensation, expenses and the
15
16   stock options value, plus attorney’s fees and costs.” It also sought “injunctive relief
17
     requiring YayYo to amend the SEC filings (Form S-1/A) so as to not mislead the public.”
18
19         4.    The Company Undergoes More Changes and Needs More Funding
20         97.   Also on March 3, 2020, the Company, which was now trading over-the-
21
     counter, announced it had re-named El-Batrawi as CEO and a member of its Board,
22
23   effective immediately.
24         98.   On March 5, 2020, the Company announced that Boyd Bishop resigned as
25
     President of the Company.
26
27
28
                                                31
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                         CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 35 of 72 Page ID #:327



 1
           99.    On April 3, 2020, the Company announced that Defendant Pickard had also

 2   resigned from his positions as Director, Chief Financial Officer and Secretary of YayYo.
 3
           100. On April 13, 2020, the Company announced that it would be in debt to El-
 4
 5   Batrawi further. A filing on a Form 8-K with the SEC stated: “On April 2, 2020, X, LLC,
 6
     a company wholly-owned and controlled by Ramy El-Batrawi, the Chief Executive
 7
     Officer and a Director of YayYo, Inc. (the “Company”), loaned $50,000 to the Company,
 8
 9   and on April 6, 2020, X, LLC, loaned an additional $100,000 to the Company. These loans
10
     were made under an oral agreement, are secured by all of the assets of the Company and
11
12   its subsidiaries, bear no interest, and are payable 30 days after the date of the loan. The
13   Company will use the proceeds of these loans for general working capital purposes.”
14
           101. That same Form 8-K reported that ten days prior the Company had issued and
15
16   sold 1,428,571 of its common stock to a private investor for gross proceeds of $100,000.
17
     The investor was not named.
18
19         5.     The FirstFire Global Lawsuit
20         102. On April 28, 2020, FirstFire Global Opportunities Fund, LLC (“FirstFire”)
21
     filed a complaint against underwriters for the IPO in the U.S. District Court for the
22
23   Southern District of New York, Case No. l:20-cv-03327. That Complaint has since been
24   amended multiple times, with the Second Amended Complaint filed against YayYo, El-
25
     Batrawi, WestPark, Aegis, Richard A. Rappaport (head of WestPark), and Robert J. Eide
26
27   (head of Aegis) (the “FirstFire Complaint”).
28
                                                 32
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                         CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 36 of 72 Page ID #:328



 1
           103. Among other things, the FirstFire Complaint alleges that the Registration

 2   Statement used to conduct the IPO was materially false and misleading because it
 3
     concealed El-Batrawi’s ongoing control over the company and its IPO process.
 4
 5         104. FirstFire purports to be a subscriber in the Underwriter Defendants’
 6
     distribution of shares of common stock as part of the IPO of YayYo.
 7
           105. The FirstFire Complaint alleges that when the underwriters for the IPO were
 8
 9   unable to raise the full $10 million required by NASDAQ to close the IPO, El-Batrawi
10
     fabricated a $1.2 million commitment purportedly from the Gray Mars Venus Trust, which
11
12   was a shareholder. According to the FirstFire Complaint:
13         Upon information and belief and in or about the time of the Plaintiff’s
14         Indication and before the Offering was “closed,” such Trust and investor
           never provided a genuine indication of interest and never intended to
15
           purchase $1.2 Million ($1,200,000.00) Dollars (U.S.) of YAYO’s shares in
16         the Initial Public Offering, nor intended to honor the “indication of interest.”
17
           106.   The FirstFire Complaint also alleges that Defendants solicited creditors and
18
19   shareholders to invest more money to close the IPO, and “sought to sweeten the attraction
20   of such further investment” by agreeing that YayYo would “immediately” pay them back
21
     from the IPO proceeds.
22
23         107. The FirstFire Complaint alleges this “materially misrepresent[ed] the
24
     Offering and fraudulently mislead investors” because the Registration Statement
25
26   specifically stated that the proceeds were to be used for legitimate purposes, such as to

27   purchase vehicles and for general corporate purposes.
28
                                                 33
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                          CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 37 of 72 Page ID #:329



 1
           108. The FirstFire Complaint also alleges that the IPO did not properly “close”

 2   because the Gray Mars Venus Trust refused to follow through on its purported $1.2 million
 3
     “indication of interest.”
 4
 5         109. The FirstFire Complaint also alleges that the shares that were subject to the
 6
     purported $1.2 million “indication of interest” were in fact sold to the open market.
 7
           110. The FirstFire Complaint references the 325,000 shares purportedly purchased
 8
 9   by the Gray Mars Venus Trust, which were recorded in a filing with the SEC. According
10
     to the FirstFire Complaint, these were not paid for by the Gray Mars Venus Trust, but,
11
12   rather, “the Company and/or WestPark covered the amounts involved in order to
13   misrepresent to the public that the Offering had successfully closed.”
14
           111. As the FirstFire Complaint notes, and is recorded with the SEC, the Gray
15
16   Mars Venus Trust sold 329,000 shares within a month of the Company going public. The
17
     stock dropped significantly during this period.
18
19   E.    Other Developments Materially Impact the Company
20         112. On March 31, 2020, the Company filed a Form 10-K for the fiscal year ended
21
     December 31, 2019 (the “2019 10-K”) which repeated many of the misstatements in the
22
23   Registration Statement, including that El-Batrawi had sold 12,525,000 of his shares and
24   resigned from the Company as a condition of listing on the NASDAQ. The 2019 10-K
25
     also downplayed the Company’s obligation to SRAX.
26
27
28
                                                 34
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                         CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 38 of 72 Page ID #:330



 1
           113. The 2019 10-K also included a chart detailing how the proceeds of the IPO

 2   were used:
 3
                  Repayment of notes payable and accrued interest $ 3,515,520
 4                Working capital                                   2,793,962
 5                Director and officer insurance premiums and
                  escrow account                                      922,400
 6
                  Vehicles                                            664,158
 7                Vehicle insurance                                   622,323
                  Professional fees                                   534,363
 8
                  Advertising and media                               377,274
 9
10
           114. Despite the Registration Statement stating the goal of the IPO was primarily
11
12   to purchase vehicles, very little of the money went to the purchase of vehicles, only around
13   7% in fact. The majority was used for the repayment of debt.
14
           115. On June 8, 2020, the Company again needed to raise money. On a Form 8-
15
16   K filed with the SEC, the Company reported it issued and sold another 1,000,000 shares
17
     of the Company’s restricted common stock to a private investor for gross proceeds of
18
19   $150,000. The investor was again not named.
20         116. On October 30, 2020, Defendants Miglino and Rosen filed a complaint in the
21
     Court of Chancery of the State of Delaware seeking advancement of legal fees with regard
22
23   to civil proceedings (the “Advancement Complaint”). As part of the Advancement
24
     Complaint, Miglino and Rosen attached a rather shocking letter from Company counsel,
25
26   dated September 16, 2020. In the letter, Company counsel states:

27         The company will absolutely not indemnify an officer for damages or harm
28         caused by his misconduct, and as I indicated to you previously, we are
                                                 35
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                          CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 39 of 72 Page ID #:331



 1
            considering filing suit against Rosen seeking damages caused by his
            misconduct and his stark breach of fiduciary duty. Likewise, the company
 2          believes that Mr. Miglino’ s bringing a meritless lawsuit against the company
 3          – by which he also breached a fiduciary duty of care to the corporation by
            engaging in commercial transactions with the corporation, while concurrently
 4          a board member -- is one of the reasons why the securities litigations have
 5          been filed. Read the complaints. Mr. Miglino’s bogus claim against YayYo
            is explicitly referenced. So, YayYo has claims against Miglino as well.
 6
 7          In any event, your request for advance payment of attorney’s fees is also
            premature. Although the Delaware Code section you cite authorizes the
 8
            corporation, in its discretion, to “advance fees incurred by a corporate officer
 9          ‘in advance of the final disposition’ of a lawsuit against them” it is not
10          required to do so. Moreover, you do not cite subsection (a) of Section 145
            that expressly limits the ability of the corporation to indemnify an officer or
11          director unless the corporation has a basis for believing that “the person acted
12          in good faith and in a manner the person reasonably believed to be in or not
            opposed to the best interests of the corporation.” That, sadly, is not the case.
13          YayYo’s position is that Messrs. Rosen and Miglino, as noted, acted in bad
14          faith and contrary to the best interests of the corporation.
15
            117. The letter from the Company did not spell out what these breaches were other
16
17
     than referencing a lawsuit by Miglino, which was likely the SRAX Action. However, this

18   letter is a statement of admission that the Company believes at least Rosen, CEO at the
19
     time of the IPO, committed misconduct.
20
21          118. In November 2020, YayYo announced a name change to Rideshare Rental,
22
     Inc.
23
            119. On November 25, 2020, the Company filed a request for dismissal of the El-
24
25   Batrawi Action.
26
            120. On January 12, 2021, John Gray, the principal of one of the Company’s
27
28   largest shareholders, the Gray Mars Venus Trust, Arizona 2015, announced that he had
                                                  36
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                           CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 40 of 72 Page ID #:332



 1
     agreed to extend a loan to the Company in the amount of $500,000, in return for which he

 2   will receive a convertible note issued by YayYo.
 3
              121. A day later, YayYo announced that El-Batrawi, had increased his ownership
 4
 5   position in YAYO common stock by five million (5,000,000) shares. El-Batrawi
 6
     purportedly received these shares through an exchange transaction (valued at $3 a share
 7
     for a total of $15,000,000) with RSR’s largest stockholder, the Gray Mars Venus Trust,
 8
 9   Arizona 2015. The shares were to be held as an asset of El-Batrawi’s entity X, LLC. After
10
     the transaction, El-Batrawi reported owning approximately 26% of the Company. X, LLC
11
12   is the same entity that supposedly sold its holdings prior to the IPO at the price of $3 a
13   share.
14
              122. On February 4, 2021, YayYo announced that El-Batrawi would no longer be
15
16   in charge. The Company issued a release that stated the following:
17
              Ramy El-Batrawi, acting through his holding company X, LLC, has entered
18            into an agreement with Acuitas Group Holdings, LLC, in which, among other
19            things, X, LLC will sell to Acuitas 6,000,000 shares of RSR common stock,
              which, in combination with its current holdings, will result in Acuitas
20            becoming the Company’s controlling stockholder (the “Agreement”) with
21            10,055,512 shares.
22            Also pursuant to the Agreement, which is subject to review and approval by
              the Company’s Board of Directors (the “Board”), Mr. Terren Peizer, Acuitas'
23            Sole Member will be nominated as Executive Chairman of the company. The
24            Agreement also provides that current Board Chairman Mr. Stephen M.
              Sanchez will step down from that position in favor of Mr. Peizer but will be
25
              nominated to serve as the Company’s Chief Executive Officer. Mr. Sanchez
26            currently serves as Chief Executive Officer of PDQ Pickup LLC, a company
27
              engaged in the moving and logistics industry (“PDQ Pickup”). As part of the
              Agreement, XLLC will sell a portion of its minority stake in PDQ Pickup to
28            Acuitas.
                                                   37
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                          CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 41 of 72 Page ID #:333



 1
            In addition, Mr. Peizer will immediately, focus, and work to affect an
            uplisting of RSR’s common stock from the over-the-counter market (“OTC”)
 2          to either the New York Stock Exchange or the NASDAQ Stock Market. Mr.
 3          Sanchez is expected to work closely with Mr. Peizer to achieve this goal.
 4   F.     Defendants Use Material Misstatements and Omissions in the Registration
 5
            Statement to Sell YayYo Shares to Public Investors

 6          123. On April 30, 2018, YayYo filed a registration statement with the SEC on
 7
     Form S-1, which in combination with subsequent amendments on Forms S-1/A and filed
 8
 9
     pursuant to Rule 424(b)(4), are collectively referred to herein as the Registration

10   Statement, which was issued in connection with the IPO.
11
            124. On November 14, 2019, YayYo filed a prospectus for the IPO of common
12
13   stock on Form 424B4 (the “Prospectus”) with the SEC, which forms part of the
14
     Registration Statement. 3 In the IPO, YayYo sold 2,625,000 shares of its common stock at
15
     $4.00 per share, and the “[t]otal gross proceeds from the offering were $10,500,000[.]”
16
17          125. The Registration Statement was negligently prepared and, as a result,
18
     contained untrue statements of material facts or omitted to state other facts necessary to
19
20   make the statements made not misleading, and was not prepared in accordance with the
21   rules and regulations governing its preparation.
22
23
24
25
26
27   3
       On November 18, 2019, YayYo filed another prospectus on Form 424B4 with the SEC, which applies
28   to a potential sale of shares by Bellridge Capital LLC.
                                                    38
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                             CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 42 of 72 Page ID #:334



 1
                     1. Material Misstatements and Omissions Regarding Mr. El-
                        Batrawi’s Role and Stock Ownership
 2
           126. The Registration Statement stated the following, in pertinent part, regarding
 3
 4   El-Batrawi’s role with the Company:
 5
           On October 4, 2018, Mr. El-Batrawi resigned as Chief Executive Officer.
 6         He then was appointed Acting Chief Executive Officer on November 17,
 7         2018. On February 1, 2019, Mr. El-Batrawi resigned from his position as
           Acting Chief Executive Officer of the Company upon the appointment of
 8         Jonathan Rosen as Chief Executive Officer. Mr. El-Batrawi resigned as our
 9         director effective as of September 1, 2019.
10
     (Emphases added.)
11
           127. The Registration Statement claimed that Rosen was operating independently
12
13   as CEO and stated, in pertinent part:
14
           We depend on a small number of executive officers and other members of
15         management to work effectively as a team, to execute our business strategy
16         and operating business segments, and to manage employees and consultants.
           Our success will be dependent on the personal efforts of our Chief
17         Executive Officer, our directors and such other key personnel. Any of our
18         officers or employees can terminate his or her employment relationship at
           any time, and the loss of the services of such individuals could have a material
19
           adverse effect on our business and prospects. Mr. El-Batrawi, the founder
20         and original Chairman of the Board and original Chief Executive Officer
21
           of the Company from its incorporation of the Company, resigned from all
           positions with the Company as a condition for being approved for listing on
22         The NASDAQ Capital Market.
23
     (Emphases added.)
24
25         128. The Registration Statement stated the following, in pertinent part, regarding
26
     the purported sale of El-Batrawi’s equity ownership:
27
28
                                                 39
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                          CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 43 of 72 Page ID #:335



 1
           As a condition to approving the Company’s common stock for listing on
           The NASDAQ Capital Market, X, LLC, an entity that is wholly-owned and
 2         controlled by Ramy El-Batrawi, our founder and former Chief Executive
 3         Officer and former director, agreed to sell 12,525,000 of its 15,425,000
           shares of common stock. The 12,525,000 shares (the “Private Shares”)
 4         were sold pursuant to an exemption from registration to four existing
 5         Company shareholders who qualify as accredited investors (as that term is
           defined in Securities Act Rule 501(a)). The Private Shares were sold at $3.00
 6
           per share in exchange for non-recourse, non-interest-bearing promissory
 7         notes with maturities ranging from one year to eighteen months. As a result
           of the sale, X, LLC’s beneficial ownership shall be reduced to 9.9% of the
 8
           shares outstanding after the completion of this Offering. We will not
 9         receive any proceeds from the sale of the Private Shares. If the offering
10         contemplated by this registration statement is not consummated by January
           31, 2020, the parties have agreed to unwind the sale of the Private Shares
11         transaction in compliance with applicable law. Mr. El-Batrawi has also
12         entered into a Voting Trust Agreement (the “Trust”) pursuant to which the
           voting power of all of his remaining 2,900,000 shares of common stock will
13         be controlled by a trustee who will use the voting power of the common stock
14         held in the Trust to vote on all matters presented for a vote of stockholders in
           the same proportion that the shares of common stock not subject to the Trust
15
           voted on such matters.
16
17
                                                ***

18         Mr. El-Batrawi has entered into a Voting Trust Agreement (the “Trust”)
19         pursuant to which the voting power of all of his outstanding common stock
           will be controlled by a trustee who will use the voting power of the common
20         stock held in the Trust to vote on all matters presented for a vote of
21         stockholders in the same proportion that the shares of common stock not
           subject to the Trust voted on such matters. The Trust shall be irrevocable, and
22
           shall terminate upon the earlier of (a) the written agreement of the Company,
23         the trustee and a duly authorized representative of NASDAQ, or (b) the date
           upon which the Company is not listed on a security exchange controlled by
24
           NASDAQ.
25
26                                              ***

27         Voting Trust
28
                                                 40
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                          CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 44 of 72 Page ID #:336



 1
           Mr. El-Batrawi has entered into a Voting Trust Agreement pursuant to
           which the voting power of all of his outstanding common stock will be
 2         controlled by a trustee who will use the voting power of the common stock
 3         held in the Trust to vote on all matters, other than certain extraordinary
           matters, presented for a vote of stockholders in the same proportion that the
 4         shares of common stock not subject to the Trust voted on such matters. Mr.
 5         El-Batrawi’s entrance into the Voting Trust Agreement is a condition for the
           Company’s approval for listing on The NASDAQ Capital Market.
 6
 7         The Trust shall be irrevocable, and shall terminate upon the earlier of (a) the
           written agreement of the Company, the trustee and a duly authorized
 8
           representative of NASDAQ, or (b) the date upon which the Company is not
 9         listed on a security exchange controlled by NASDAQ.
10
           The trustee, initially one of our directors, Harbant S. Sidhu, shall have
11         discretion to vote the Trust’s shares on all extraordinary matters which
12         shall include any merger, consolidation, business combination, share
           exchange, restructuring, recapitalization or acquisition involving the
13         Company or any similar transaction or the sale, lease, exchange, pledge,
14         mortgage or transfer of all or a material portion of the Company’s assets.
15
                                               ***
16         To the best of our knowledge, except as otherwise indicated, each of the
17
           persons named in the table has sole voting and investment power with
           respect to the shares of our common stock beneficially owned by such
18         person, except to the extent such power may be shared with a spouse. To our
19         knowledge, none of the shares listed below are held under a voting trust or
           similar agreement, except as noted. To our knowledge, there is no
20         arrangement, including any pledge by any person of securities of the
21         Company, the operation of which may at a subsequent date result in a
           change in control of the Company.
22
23
24
25
26
27
28
                                                 41
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                         CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 45 of 72 Page ID #:337



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
     (Emphases added.)
16
17         129. The Registration Statement did not disclose what the Rosen Declaration later
18
     stated – that El-Batrawi was still actively involved in the Company.
19
20         130. The statements contained in ¶¶ 126-128 were materially false and misleading
21   because the Registration Statement was negligently prepared and, as a result, contained
22
     untrue statements of material fact or omitted to state other facts necessary to make the
23
24   statements made not misleading and was not prepared in accordance with the rules and
25
     regulations governing its preparation. Specifically, the Registration Statement was false
26
27   and/or misleading and/or failed to disclose that: (i) El-Batrawi continued to exercise
28
                                                42
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                        CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 46 of 72 Page ID #:338



 1
     supervision, authority, and control over YayYo, and was intimately involved, on a day-to-

 2   day basis, with the business, operations, and finances of the Company, including
 3
     purporting to bind the Company and attempting to supervise employees, as set forth in the
 4
 5   Rosen Declaration; (ii) El-Batrawi had refused to sell his shares in the Company, as set
 6
     forth in the Rosen Declaration; (iii) internal Company controls were so ineffective that
 7
     they could not prevent El-Batrawi from continuing to play an active role in the Company;
 8
 9   and (iv) the Company was violating NASDAQ rules by not reporting El-Batrawi’s active
10
     involvement in the Company to NASDAQ.
11
12         2.     Material Misstatements and Omissions Regarding Internal Controls
13         131. The Registration Statement stated: “At present, we believe that we have
14
     effective internal controls in place. However, our management, including our Chief
15
16   Executive Officer, cannot guarantee that our internal controls and disclosure controls that
17   we have in place will prevent all possible errors, mistakes or all fraud.”
18
           132. The statements contained in ¶ 131 were materially false and misleading
19
20   because the Registration Statement was negligently prepared and, as a result, contained
21
     untrue statements of material fact or omitted to state other facts necessary to make the
22
23   statements made not misleading and was not prepared in accordance with the rules and
24   regulations governing its preparation. Specifically, the Registration Statement was false
25
     and/or misleading and/or failed to disclose that: (i) the internal controls were so ineffective
26
27   that they could not prevent El-Batrawi from continuing to play an active role in the
28
                                                   43
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                            CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 47 of 72 Page ID #:339



 1
     Company; (ii) the internal controls were so ineffective that the Company failed to confirm

 2   that El-Batrawi had sold the shares necessary for listing on the NASDAQ; and (iii) the
 3
     failure of these internal controls would lead to violation of NASDAQ rules and the
 4
 5   delisting of the Company.
 6
           3.     Material Misstatements and Omissions Regarding Use of IPO Proceeds
 7
           133. The Registration Statement stated the following, in pertinent part, regarding
 8
 9   “Use of Proceeds’” from the IPO:
10
           We currently intend to use the net proceeds to us from this primary offering
11         to purchase vehicles to add to our fleet of passenger vehicles made available
           for rent through our wholly-owned subsidiary, Distinct Cars, and for general
12
           corporate purposes, including working capital and sales and marketing
13         activities.
14
                                                ***
15
16         The principal purposes of this primary offering are to increase our
           capitalization and financial flexibility, increase our visibility in the
17         marketplace and create a public market for our common stock. As of the date
18         of this prospectus, we cannot specify with certainty all of the particular uses
           for the net proceeds to us from this primary offering. However, we currently
19
           intend to use the net proceeds to us from this primary offering to add to our
20         fleet of passenger vehicles made available for rent through the Company’s
21
           wholly-owned subsidiary, Distinct Cars, and for general corporate purposes,
           including working capital, sales and marketing activities. We may also use a
22         portion of the net proceeds for the acquisition of, or investment in,
23         technologies, solutions or businesses that complement our business, although
           we have no present commitments or agreements to enter into any acquisitions
24         or investments.
25
           134.   A table included in the Registration Statement laid this out as follows:
26
27
28
                                                 44
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                         CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 48 of 72 Page ID #:340



 1                C                                               Amount
                  Purchase of Passenger Vehicles Made Available
 2
                  for Rent                                       $ 5,000,000
 3                Repayment of Notes Payable                       2,400,000
                  Sales and Marketing                            $ 700,000
 4
                  Working Capital and General Corporate Purposes $ 693,800
 5
                  Total                                                $ 8,793,800
 6
 7
           135. However, according to the SRAX Action, the Company intended to use at
 8
 9
     least a portion of the proceeds to pay SRAX, and that was known prior to the IPO and not

10   specifically disclosed in the Registration Statement.       Additionally, according to the
11
     FirstFire Action, the Company promised to payback early investors with those proceeds,
12
13   another fact not disclosed in the Registration Statement.
14
           136. Additionally, the 2019 10-K later revealed that less than $650,000 of the
15
     proceeds from the IPO were used to purchase passenger vehicles.
16
17         137. While the Registration Statement warned investors that it could not “specify
18
     with certainty all of the particular uses for the net proceeds to us from this primary
19
20   offering” that was a mere boilerplate recitation, wholly inadequate given all the debt and
21   obligations, including to SRAX and investors, the Company had at the time of the IPO.
22
           138. The statements contained in ¶¶ 133-136 were therefore materially false and
23
24   misleading because the Registration Statement was negligently prepared and, as a result,
25
     contained untrue statements of material fact or omitted to state other facts necessary to
26
27   make the statements made not misleading and was not prepared in accordance with the
28
                                                 45
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                         CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 49 of 72 Page ID #:341



 1
     rules and regulations governing its preparation. Specifically, the Registration Statement

 2   was false and/or misleading and/or failed to disclose that: (i) the Company had a bigger
 3
     debt to SRAX than revealed, as alleged in the SRAX Action; (ii) the Company could not
 4
 5   use $5,000,000 for purchase of vehicles because of all its other debt and requirements, as
 6
     evidenced by it later using less than $650,000 for that purpose; and (ii) as alleged in the
 7
     FirstFire Action, the Company had told pre-IPO investors that they would be paid back
 8
 9   from proceeds from the IPO.
10
           4.     Material Misstatements and Omissions Regarding the Debt to SRAX
11
           139. The Registration Statement stated the following, in pertinent part, regarding
12
13   the Company’s debt to Social Reality, Inc.:
14
           During the year ended December 31, 2018, the Company incurred $334,471
15         for advertising and digital media services from Social Reality, Inc. The
16         advertising fees for the year ended December 31, 2018, were less than 5% of
           Social Reality, Inc.’s consolidated gross revenues. One of our directors,
17         Christopher Miglino, is the Chief Executive Officer of Social Reality, Inc.
18         and owns approximately 7.5% of Social Reality Inc.’s stock. At December
           31, 2018, the Company had an amount due of $334,471 to Social Reality,
19
           Inc. The transactions with Social Reality, Inc. were arm’s length transactions
20         in the ordinary course of business upon terms no less favorable than the
21
           Company could obtain from third parties.

22         140. The Registration Statement omitted the 2019 invoices received from SRAX
23
     for services rendered.
24
25         141. The statements contained in ¶ 139 were therefore materially false and
26
     misleading because the Registration Statement was negligently prepared and, as a result,
27
     contained untrue statements of material fact or omitted to state other facts necessary to
28
                                                   46
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                         CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 50 of 72 Page ID #:342



 1
     make the statements made not misleading and was not prepared in accordance with the

 2   rules and regulations governing its preparation. Specifically, the Registration Statement
 3
     was false and/or misleading and/or failed to disclose that, as alleged in the SRAX Action:
 4
 5   (i) the Company owed SRAX $426,286 by the time of the IPO, a materially higher amount
 6
     than disclosed; (ii) the Company had obtained services from SRAX with no ability to pay
 7
     the relevant invoices; (iii) the Company was committed to pay a third party to which
 8
 9   SRAX had sold the YayYo debt; and (iv) YayYo needed to use a portion of the IPO
10
     proceeds to pay its many debts.
11
12         5.    Material Misstatements and Omissions Regarding Payment to Davis
13         142. The Registration Statement stated the following, in pertinent part, regarding
14
     Anthony Davis, its former President, CEO, and Director of YayYo:
15
16         • Anthony Davis was the “Former President, Chief Executive Officer, [and]
             Director[,]” having served in those capacities between 2017 and 2018 and
17
             was paid $20,000 in salary;
18
           • “On December 1, 2016 . . . Mr. Davis . . . received nonqualified stock
19           options expiring on December 31, 2018, entitling [him] to purchase
             100.000 shares of Company common stock at an exercise price of $1.00
20
             per share at any time on or after June 1, 2017”; and
21
           • “On November 29, 2016, the Company and Mr. Davis, a former executive
22           officer of the Company, entered into an offer of employment agreement
23           with the Company setting forth an initial base salary for Mr. Davis’s first
             three months of service and performance under his term of employment
24           with the Company. As set forth under the employment offer, Mr. Davis
25           was entitled to receive (i) $15,000 for his service in the month of
             December 2016, (ii) $10,000 for service performed during the month of
26           January, 2017 and an additional $10,000 for service performed by Mr.
27           Davis during the month of February 2017.”
28         • “On December 1, 2016, each of Mr. Davis and Mr. Vanech received non-
                                                47
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                         CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 51 of 72 Page ID #:343



 1
                qualified stock options expiring on December 31, 2018, entitling them to
                purchase 100,000 shares of Company common stock at an exercise price
 2              of $1.00 per share at any time on or after June 1, 2017.”
 3
           143. The statements contained in ¶ 142 were therefore materially false and
 4
 5   misleading because the Registration Statement was negligently prepared and, as a result,
 6
     contained untrue statements of material fact or omitted to state other facts necessary to
 7
     make the statements made not misleading and was not prepared in accordance with the
 8
 9   rules and regulations governing its preparation. Specifically, the Registration Statement
10
     was false and/or misleading and/or failed to disclose that, as alleged in the Davis Action:
11
12   (i) YayYo owed its former President, CEO, and Director over four-hundred-and-fifty
13   thousand dollars at the time of the IPO; (ii) Davis was owed money as a result of his
14
     promised stock options; and (iii) YayYo filed a materially false statement regarding the
15
16   agreement with Davis, as the Davis Action alleges the incentive plan filed with the SEC
17
     was never agreed to by him or presented to the YayYo board.
18
19         6.      The Registration Statement Failed to Disclose Trends, Uncertainties
                   and Risks Regarding YayYo’s Products
20
21
           144. Moreover, the Registration Statement failed to disclose trends, uncertainties

22   and risks regarding preferred and card loans.
23
           145. Part I of Form F-1, which YayYo filed with the SEC as part of the IPO
24
25   process, is entitled “Information Required in Prospectus” and it governs the nature and
26
     content of information an issuer must disclose in connection with an offering.
27
28
                                                 48
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                         CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 52 of 72 Page ID #:344



 1
           146. Item 5 of Part I of Form 20-F, entitled “Operating and Financial Review and

 2   Prospects,” requires an issuer to disclose “management’s assessment of factors and trends
 3
     which are anticipated to have a material effect on the company’s financial condition and
 4
 5   results of operations in future periods.”           Specifically, Item 5(D), entitled “Trend
 6
     information,” provides, in full, as follows:
 7
           The company should identify the most significant recent trends in production,
 8
           sales and inventory, the state of the order book and costs and selling prices
 9         since the latest financial year. The company also should discuss, for at least
10         the current financial year, any known trends, uncertainties, demands,
           commitments or events that are reasonably likely to have a material effect on
11         the company’s net sales or revenues, income from continuing operations,
12         profitability, liquidity or capital resources, or that would cause reported
           financial information not necessarily to be indicative of future operating
13         results or financial condition.
14
           147. The scope of the information whose disclosure is required under this
15
16   paragraph on trends, uncertainties and events is coextensive with that required under Item
17
     303(a)(3)(ii) of SEC Regulation S-K, 17 C.F.R. §229.303(a)(3)(ii), which requires an
18
19   issuer to “[d]escribe any known trends or uncertainties that have had or that the registrant
20   reasonably expects will have a material favorable or unfavorable impact on net sales or
21
     revenues or income from continuing operations.”
22
23         148. Accordingly, Item 303 of Regulation S-K imposed an affirmative obligation
24
     on YayYo to disclose information about known trends and uncertainties, including the
25
26   potential delisting due to El-Batrawi’s continued involvement with the Company.

27   Defendants violated Item 303. For example, Defendants knew, but did not disclose, that
28
                                                    49
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                             CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 53 of 72 Page ID #:345



 1
     (i) El-Batrawi was continuing to involve himself in the Company’s affairs and represent

 2   himself as in charge of Yayo, leading to potential problems with the Company’s NASDAQ
 3
     listing; (ii) El-Batrawi had not sold his shares as purported in the Prospectus; (iii) the
 4
 5   Company’s insufficient internal controls would lead to inquiries from NASDAQ and the
 6
     Company’s eventual delisting; (iv) the Company had committed to paying back investors
 7
     who invested so the Offering could close; and (v) the Company owed more money than it
 8
 9   disclosed and was not able to pay.
10
              149. Moreover, Item 303 required disclosure of these trends and uncertainties
11
12   because they could cause YayYo’s reported financial information in the Offering
13   Materials to not necessarily to be indicative of the Company’s future operating results or
14
     financial condition.
15
16            150. Similarly to Item 103, Item 105 of SEC Regulation S-K, 17 C.F.R. § 229.105,
17
     requires, in the “Risk Factors” section of registration statements and prospectuses, “a
18
19   discussion of the most significant factors that make an investment in the registrant or
20   offering speculative or risky” and requires each risk factor to “adequately describe the
21
     risk.”
22
23            151. YayYo’s failure to disclose internal data and decisions violated 17 C.F.R. §
24
     229.105 because these adverse trends created significant risks that were not adequately
25
26   disclosed, or disclosed at all, even though they were some of the most significant factors

27   that made an investment in YayYo speculative or risky. Indeed, the risk factors that were
28
                                                  50
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                          CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 54 of 72 Page ID #:346



 1
     provided in the Registration Statement were themselves materially misleading because

 2   they provided generic statements of potential or contingent risk yet failed to disclose that
 3
     the potential future adverse impacts described were already occurring. For example, the
 4
 5   Registration Statement purported to warn that “We depend on a small number of executive
 6
     officers and other members of management to work effectively as a team, to execute our
 7
     business strategy and operating business segments, and to manage employees and
 8
 9   consultants. Our success will be dependent on the personal efforts of our Chief Executive
10
     Officer, our directors and such other key personnel. . . . Mr. El-Batrawi, the founder and
11
12   original Chairman of the Board and original Chief Executive Officer of the Company from
13   its incorporation of the Company, resigned from all positions with the Company as a
14
     condition for being approved for listing on The NASDAQ Capital Market. Our
15
16   management team has only worked together for only a very short period of time and may
17
     not work well together as a management team.” This statement was made while Mr. El-
18
19   Batrawi was still involved in the Company’s affairs and behaving as if he was part of the
20   management team of the Company.
21
                                  SECURITIES ACT COUNTS
22
23         152. For the purposes of the claims alleged in this section, it is as though Section
24   VIII is not part of this Complaint. As stated herein, the allegations in this Section arise
25
     under district liability and/or negligence, and none of the allegations herein shall be
26
27
28
                                                 51
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                          CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 55 of 72 Page ID #:347



 1
     interpreted as alleging intentional or reckless misconduct or alleging that any of the

 2   Defendants acted with scienter or fraudulent intent.
 3
                                        V.        COUNT I
 4
 5               (Violations of Section 11 of the Securities Act Against All Defendants)
 6         153. Plaintiffs repeat and reallege allegations in Paragraphs 1-152 above. This
 7
     claim does not allege fraud, recklessness, or intentional misconduct.
 8
 9         154. This Count is brought pursuant to Section 11 of the Securities Act, 15 U.S.C.
10
     § 77k, on behalf of the Class, against all Defendants.
11
           155. The Registration Statement contained untrue statements of material facts,
12
13   omitted to state other facts necessary to make the statements made not misleading, and
14
     omitted to state material facts required to be stated therein.
15
16         156. Defendants are strictly liable to Plaintiffs and the Class for the misstatements
17   and omissions.
18
           157. None of the Defendants named herein made a reasonable investigation or
19
20   possessed reasonable grounds for the belief that the statements contained in the
21
     Registration Statement were true and without omissions of any material facts and were not
22
23   misleading. Defendants were therefore negligent.
24         158. By reason of the conduct herein alleged, each Defendant violated or
25
     controlled a person who violated Section 11 of the Securities Act.
26
27
28
                                                  52
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                           CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 56 of 72 Page ID #:348



 1
           159. Plaintiffs acquired the Company’s common stock pursuant to the Registration

 2   Statement.
 3
           160. At the time of their purchases of YayYo common stock, Plaintiff and other
 4
 5   members of the Class were without knowledge of the facts concerning the wrongful
 6
     conduct alleged herein and could not have reasonably discovered those facts prior to the
 7
     disclosures herein.
 8
 9         161. This claim is brought within one year after discovery of the untrue statements
10
     and/or omissions in the Offering that should have been made and/or corrected through the
11
12   exercise of reasonable diligence, and within three years of the effective date of the
13   Offering. This claim is therefore timely.
14
                                     VI.         COUNT II
15
16                         (Violations of Section 12(a)(2) of the Securities Act
17
                                  Against the Underwriter Defendants)

18         162. Plaintiff Koch repeats and reallege allegations in Paragraphs 1-161. This
19
     claim is premised on the remedies available under Section 12 of the Securities Act, and
20
21
     does not assert that Defendants acted with fraudulent intent.

22         163. This claim is asserted by Plaintiff Koch against the Underwriter Defendants,
23
     on behalf of all persons who acquired shares of the Company’s common stock pursuant to
24
25   the November 13, 2019 IPO.
26
           164. Plaintiff Koch acquired his shares from WestPark as part of the IPO.
27
28
                                                 53
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                         CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 57 of 72 Page ID #:349



 1
           165. By means of the Registration Statement, each of the Underwriter Defendants

 2   offered, promoted, and sold YayYo shares in the IPO, and therefore was liable under
 3
     Section 12(a)(2) for the misrepresentations and omissions contained in the Registration
 4
 5   Statement.
 6
           166. WestPark and Aegis sold 2,625,500 YayYo shares (excluding the
 7
     overallotment).
 8
 9         167. The Underwriter Defendants solicitated the purchase of YayYo shares,
10
     motivated by a desire to serve their own financial interests or those of the securities owner.
11
12   The Underwriter Defendants made significant commissions on these sales.                  The
13   underwriting discounts and commissions represented 8% if the IPO price.
14
           168. None of the Underwriter Defendants named herein conducted a reasonable
15
16   investigation or possessed a reasonable basis for the belief that the statements contained
17
     in the Registration Statement, and identified in Paragraphs 126-151 above were true, were
18
19   without omissions of material fact, and were not misleading.
20         169. By reason of the conduct alleged herein, each of the Underwriter Defendants
21
     has violated Section 12(a)(2) of the Securities Act.
22
23         170. Plaintiffs and the Classes have sustained enormous damages because the
24
     value of their YayYo shares has declined precipitously.
25
26         171. Plaintiffs and the Classes hereby tender their shares to the Underwriter

27   Defendants and demand rescission.
28
                                                  54
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                           CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 58 of 72 Page ID #:350



 1
           172. At the time of their purchases, Plaintiffs and the Classes were without

 2   knowledge of the wrongful conduct alleged herein, and could not have reasonably
 3
     discovered those facts more than one year prior to the filing of the initial complaint in this
 4
 5   action. The initial complaint was filed within three years of the time that the Underwriter
 6
     Defendants first sold YayYo shares to the investing public.
 7
                                     VII.       COUNT III
 8
 9               (Violations of Section 15 of the Securities Act Against All Defendants)
10
           173. Plaintiffs repeat and reallege allegations in Paragraphs 1-172 above. This
11
     claim is premised on the remedies available under Section 15 of the Securities Act, and
12
13   does not assert that Defendants acted with fraudulent intent.
14
           174. This Count is brought pursuant to Section 15 of the Securities Act, 15 U.S.C.
15
16   § 77o against all Defendants.
17         175. The Individual Defendants were controlling persons of YayYo by virtue of
18
     their positions as directors and/or senior officers of the Company.          The Individual
19
20   Defendants each had a series of direct and indirect business and personal relationships
21
     with other directors and officers and major shareholders of the Company. The Company
22
23   controlled the Individual Defendants and all of YayYo employees.
24         176. The Underwriter Defendants also controlled the statements made in the
25
     Registration Statement and had an active role in the IPO.
26
27
28
                                                  55
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                           CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 59 of 72 Page ID #:351



 1
           177. Defendants were culpable participants in the violations of Section 11 of the

 2   Securities Act as alleged above, based on their having signed or authorized the signing of
 3
     the Registration Statement and having otherwise participated in the process which allowed
 4
 5   the IPO to be successfully completed.
 6
           178. This claim is brought within one year after discovery of the untrue statements
 7
     and/or omissions in the Offering that should have been made and/or corrected through the
 8
 9   exercise of reasonable diligence, and within three years of the effective date of the
10
     Offering. This claim is therefore timely.
11
12    VIII. ADDITIONAL ALLEGATIONS APPLICABLE ONLY TO EXCHANGE
                                ACT CLAIMS
13
14         179. Plaintiffs make the additional allegations contained in ¶¶ 180-210 below with

15   respect to their claims under Section 10(b) and 20(a) of the Exchange Act only. Plaintiffs
16
     disclaim any reliance upon these allegations or incorporation of these allegations in their
17
18   Securities Act claims.
19
           180. Plaintiffs, who purchased or otherwise acquired YayYo during the Exchange
20
21
     Act Class Period, bring these claims on behalf of the Exchange Act Class against YayYo

22   and the Individual Defendants only.
23
           181. YayYo and each of the Individual Defendants are makers of the statements
24
25   contained in the Registration Statement because YayYo is the Issuer of the statements and
26
     each of the Individual Defendants signed his name to those statements, indicating that he
27
28
                                                 56
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                         CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 60 of 72 Page ID #:352



 1
     was a maker thereof, or was actively involved in the supervision of the Registration

 2   Statement.
 3
     A.    Additional Misrepresentations and Omissions
 4
 5
           182. YayYo did not disclose the truth to investors – the truth came out only

 6   through a series of lawsuits.
 7
           183. On November 15, 2019, the Company released the November Closing
 8
 9   Release, which stated:
10
           YayYo, Inc. (“YayYo”)(NASDAQ:YAYO), a leading provider of
11         vehicles to the rideshare industry, through its wholly-owned
           subsidiary, Rideshare Car Rentals, LLC, bridging the gap between
12
           rideshare drivers needing a quality vehicle and rideshare companies that
13         depend on attracting and keeping drivers with quality vehicles, today
14         announced that it closed its initial public offering of 2,625,000 common
           shares at $4.00 per share. Total gross proceeds from the offering
15         were $10,500,000, before deducting underwriting discounts and
16         commissions and other offering expenses. The shares are listed on the
           NASDAQ Capital Market under the symbol “YAYO”.
17
           Aegis Capital Corp. and WestPark Capital, Inc. served as joint book
18         running managers.
19         The shares were offered pursuant to a registration statement declared
20         effective by the Securities and Exchange Commission (the “SEC”)
           on November 12, 2019.
21
22         184. The statements in ¶ 183 were materially false and misleading when made

23   because, as alleged in the FirstFire Action: (i) the Company falsified an indication of
24
     interest of 1.2 million dollars from the Gray Mars Venus Trust; (ii) YayYo promised to
25
26   pay investors in the Offering back with monies raised in the IPO; and (iii) “the Company
27
     and/or WestPark covered the amounts involved” in the Gray Mars Venus Trust purported
28
                                               57
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                       CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 61 of 72 Page ID #:353



 1
     purchase of 325,000 shares in order to misrepresent to the public that the Offering had

 2   successfully closed.
 3
           185. Many of the misstatements from the Registration Statement were repeated in
 4
 5   the Company’s Form 2019 10-K for the fiscal year ended December 31, 2019 (the “2019
 6
     10-K”), filed with the SEC on March 31, 2020. The 2019 10-K was signed by Defendants
 7
     El-Batrawi, Sidhu and Pickard among others.
 8
 9         186. Like the Registration Statement, the 2019 10-K also maintained that El-
10
     Batrawi stepped down from his positions at the Company, stating in relevant part:
11
12         On October 4, 2018, Mr. El-Batrawi resigned as Chief Executive Officer.
           He then was appointed Acting Chief Executive Officer on November 17,
13         2018. On February 1, 2019, Mr. El-Batrawi resigned from his position as
14         Acting Chief Executive Officer of the Company upon the appointment
           of Jonathan Rosen as Chief Executive Officer. In addition, Mr. El-
15
           Batrawi resigned as our director effective as of September 1, 2019. Mr.
16         El-Batrawi was reappointed as our Chief Executive Officer and a director in
17
           February 2020.

18         (Emphasis added.)
19         187.   The 2019 10-K also described YayYo’s risk factors pertaining to its
20
     management team, stating:
21
22         Ramy El-Batrawi, our founder and original Chairman of the Board and
           original Chief Executive Officer of the Company from its incorporation
23
           of the Company, resigned from all positions with the Company as a
24         condition for being approved for listing on The NASDAQ Capital
25
           Market. After our delisting from NASDAQ, Mr. El-Batrawi was reappointed
           as our Chief Executive Officer and a director, and our former Chief Executive
26         Officer, Jonathan Rosen, and our former President, Boyd Bishop, resigned.
27         Our management team has only worked together for only a very short period
           of time and may not work well together as a management team.
28
                                                58
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                        CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 62 of 72 Page ID #:354



 1
           (Emphasis added.)

 2         188. Notably, this paragraph made it seem like Rosen had resigned after delisting,
 3
     which was false according to the Company’s own filings.
 4
 5
           189. Regarding El-Batrawi’s equity ownership and control of the Company, the

 6   2019 10-K stated:
 7
           As a condition to approving the Company’s common stock for listing on The
 8         NASDAQ Capital Market, X, LLC, agreed to sell 12,525,000 of its
 9         15,425,000 shares of the Company’s common stock. The 12,525,000 shares
           (the “Private Shares”) were sold pursuant to an exemption from registration
10
           under the Securities Act to four existing Company shareholders who qualify
11         as accredited investors (as that term is defined in Securities Act Rule 501(a)).
           The Private Shares were sold at $3.00 per share in exchange for non-recourse,
12
           non-interest-bearing promissory notes with maturities ranging from one year
13         to eighteen months. X, LLC transferred all rights of ownership to the
14         purchasers. The purchasers shall be entitled to receive all dividends and
           distributions, shall have the power to exercise all voting rights and may sell
15         or pledge the Private Shares. The Private Shares, however, shall not be
16         electronically transferred to the purchasers’ account until the pricing of this
           public offering.
17
18                                              ***

19         As a condition to our listing on NASDAQ,(i) Ramy El-Batrawi, our founder
           and original Chairman of the Board and original Chief Executive Officer,
20
           resigned from all positions with the Company, (ii) X, LLC, an entity that is
21         wholly-owned and controlled by Mr. El-Batrawi, agreed to sell 12,525,000
22         of its 15,425,000 shares of common stock, reducing, X, LLC’s beneficial
           ownership to 9.9% of our common stock then outstanding, and (iii) Mr. El-
23         Batrawi entered into a Voting Trust Agreement (the “Trust”) pursuant to
24         which the voting power of all of his outstanding common stock was
           controlled by a trustee who was required to use the voting power of the
25         common stock held in the Trust to vote on all matters presented for a vote of
26         stockholders in the same proportion that the shares of common stock not
           subject to the Trust voted on such matters.
27
28                                              ***
                                                 59
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                          CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 63 of 72 Page ID #:355



 1
           Mr. El-Batrawi has entered into a Voting Trust Agreement (the “Trust”)
           pursuant to which the voting power of all of his outstanding common stock
 2         will be controlled by a trustee who will use the voting power of the common
 3         stock held in the Trust to vote on all matters presented for a vote of
           stockholders in the same proportion that the shares of common stock not
 4         subject to the Trust voted on such matters.
 5
           190. Like the Registration Statement, the 2019 10-K understated the debt YayYo
 6
 7   owed to SRAX, continuing to report the 2018 figures, not the 2019 figures, stating the
 8   following:
 9
           During the year ended December 31, 2018, the Company incurred $334,471
10
           for advertising and digital media services from Social Reality, Inc. The
11         advertising fees for the year ended December 31, 2018, were less than 5% of
           Social Reality, Inc.’s consolidated gross revenues. One of our former
12
           directors, Christopher Miglino, is the Chief Executive Officer of Social
13         Reality, Inc. and owns approximately 7.5% of Social Reality Inc.’s stock. At
14         December 31, 2018, the Company had an amount due of $334,471 to Social
           Reality, Inc. The transactions with Social Reality, Inc. were arm’s length
15         transactions in the ordinary course of business upon terms no less favorable
16         than the Company could obtain from third parties.
17         191. The statements referenced above in ¶¶ 185-190 were materially false and
18
     misleading because they failed to disclose, inter alia, that: (1) in violation of the listing
19
20   conditions imposed by the NASDAQ, El-Batrawi never ceased controlling YayYo; (2) in
21   further violation of the listing conditions imposed by the NASDAQ, El-Batrawi did not
22
     divest himself of the 12,525,000 shares he owned, and continued to hold a controlling
23
24   interest in the Company; and (3) the Company owed SRAX approximately $426,286 in
25
     unpaid services, more than the amount they owed in 2018 and most of which was now
26
27   over a year past due.
28
                                                  60
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                          CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 64 of 72 Page ID #:356



 1
     B.       Scienter

 2            192. Additional aspects of the Individual Defendants’ conduct indicate that they
 3
     either        deliberately,   recklessly   or   intentionally    made   the   most   significant
 4
 5
     misrepresentations and omissions contained in the Registration Statement and later

 6   statements:
 7
              a.       El-Batrawi was continuing to play an active role at YayYo and assert himself
 8                     as being in charge of the Company;
 9
              b.       El-Batrawi had not sold his shares as required for the Company’s NASDAQ
10                     listing;
11
              c.       The Individual Defendants knew the Company did not have sufficient
12                     internal controls;
13            d.       The Company was not able to pay its debts;
14
              e.       Proceeds from the IPO would not be used to purchase vehicles but instead
15                     pay back investors;
16
              f.       The Company owed more money to SRAX than disclosed; and
17
              g.       The Company owed more money to Davis than disclosed.
18
19            193. The Individual Defendants were able to and did control the content of the

20   various SEC filings, press releases, and other public statements pertaining to the Company
21
     during the Exchange Act Class Period. The Individual Defendants had access to and were
22
23   provided with copies of the documents and statements alleged herein to be materially false
24
     and misleading prior to or shortly after their issuance and/or had the ability and opportunity
25
26
     to prevent their issuance or cause them to be corrected. Accordingly, the Individual

27   Defendants are responsible for the accuracy of the public reports, releases, and other
28
                                                      61
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                                 CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 65 of 72 Page ID #:357



 1
     statements detailed herein and are primarily liable for the misrepresentations and

 2   omissions contained therein.
 3
            194. As senior officers and controlling persons of a publicly-held company whose
 4
 5   shares were, during the relevant time, registered with the SEC pursuant to the Exchange
 6
     Act and traded on the NASDAQ and later the over-the-counter market, the Individual
 7
     Defendants each had a duty to promptly disseminate accurate and truthful information
 8
 9   with respect to YayYo’s operations and business, and to correct any previously issued
10
     statements that were materially misleading or untrue when made, so that the market price
11
12   of the Company’s common stock would be based upon truthful and accurate information.
13   The Individual Defendants’ wrongful conduct during the Exchange Act Class Period as
14
     described herein violated these specific requirements and obligations.
15
16          195. For example, Rosen admitted in the Rosen Declaration that El-Batrawi had
17
     never stepped back from the Company, even though such resignation was a condition for
18
19   the Company’s NASDAQ listing.
20   C.     Loss Causation
21
            196. YayYo had an IPO price of $4 but suffered as the truth came out about the
22
23   reality of its business.
24          197. The stock quickly decreased, attributable at least in part to the delisting and
25
     the revelations in various lawsuits.
26
27
28
                                                 62
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                         CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 66 of 72 Page ID #:358



 1
           198. For example, on February 10, 2020, YayYo closed at $1.07. It announced

 2   following the close of the market that it would “voluntarily delist” from NASDAQ. The
 3
     following day, a day in which SRAX also filed the initial complaint in its lawsuit, YayYo
 4
 5   stock was down a material 64% from the prior day.
 6
           199. YayYo’s stock last closed at $0.285 per share on September 18, 2020, the
 7
     filing of the original complaint in this action representing a 92.88% decline from the price
 8
 9   the stock was offered at in the IPO.
10
     D.    Presumption of Reliance
11
           200. Plaintiffs will rely, in part, upon the presumption of reliance established by
12
13   the fraud-on-the-market doctrine in that:
14
           a.     YayYo and the Individual Defendants made public misrepresentations or
15                failed to disclose material facts during the Exchange Act Class Period;
16
           b.     the omissions and misrepresentations were material;
17
           c.     YayYo shares are traded in an efficient market;
18
19         d.     the Company’s shares were liquid and traded with moderate to heavy volume
                  during the Exchange Act Class Period;
20
           e.     the Company traded on the NASDAQ at the start of the Class Period and
21
                  was covered by multiple analysts;
22
           f.     the misrepresentations and omissions alleged would tend to induce a
23
                  reasonable investor to misjudge the value of the Company’s shares; and
24
           g.     Plaintiffs and members of the Exchange Act Class purchased, acquired and/or
25                sold YayYo between the time YayYo and the Individual Defendants failed to
26                disclose or misrepresented material facts and the time the true facts were
                  disclosed, without knowledge of the omitted or misrepresented facts.
27
28
                                                 63
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                          CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 67 of 72 Page ID #:359



 1
           201. Based upon the foregoing, Plaintiffs and the members of the Exchange Act

 2   Class are entitled to a presumption of reliance upon the integrity of the market.
 3
           202. Alternatively, Plaintiffs and the members of the Exchange Act Class are
 4
 5   entitled to the presumption of reliance established by the Supreme Court in Affiliated Ute
 6
     Citizens of the State of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as
 7
     YayYo and the Individual Defendants omitted material information in their statements
 8
 9   during the Exchange Act Class Period in violation of a duty to disclose such information,
10
     as detailed herein.
11
12                                EXCHANGE ACT COUNTS
13                                   IX.       COUNT III
14
                           (Violations of § 10(b) of the Exchange Act Against
15                               the Individual Defendants and YayYo)
16
           203. Plaintiffs repeat and reallege allegations in Paragraphs 1-151 and 180-202
17
18   above.

19         204. During the Exchange Act Class Period, YayYo and the Individual Defendants
20
     disseminated or approved the materially false and misleading statements specified above,
21
22   which they knew or deliberately disregarded were misleading in that they contained
23
     misrepresentations and failed to disclose material facts necessary in order to make the
24
25
     statements made, in light of the circumstances under which they were made, not

26   misleading.
27
28
                                                 64
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                          CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 68 of 72 Page ID #:360



 1
           205. YayYo and the Individual Defendants: (a) employed devices, schemes, and

 2   artifices to defraud; (b) made untrue statements of material fact and/or omitted to state
 3
     material facts necessary to make the statements made not misleading; and (c) engaged in
 4
 5   acts, practices, and a course of business that operated as a fraud and deceit upon the
 6
     purchasers of the Company’s shares during the Exchange Act Class Period.
 7
           206. Plaintiffs and the Exchange Act Class have suffered damages in that, in
 8
 9   reliance on the integrity of the market, they paid artificially inflated prices for YayYo
10
     shares. Plaintiffs and the Exchange Act Class would not have purchased YayYo shares at
11
12   the prices they paid, or at all, if they had been aware that the market prices had been
13   artificially and falsely inflated by YayYo and the Individual Defendants’ misleading
14
     statements.
15
16         207. As a direct and proximate result of YayYo and the Individual Defendants’
17
     wrongful conduct, Plaintiffs and the other members of the Exchange Act Class suffered
18
19   damages in connection with their purchases of YayYo shares during the Exchange Act
20   Class Period.
21
                                     X.       COUNT IV
22
23          (Violations of § 20(a) of the Exchange Act Against the Individual Defendants)
24         208. Plaintiffs repeat and reallege allegations in Paragraphs 1-151 and 180-207
25
     above. The Individual Defendants acted as controlling persons of YayYo within the
26
27   meaning of Section 20(a) of the Exchange Act. By virtue of their positions as officers
28
                                                65
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                        CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 69 of 72 Page ID #:361



 1
     and/or directors of YayYo, and/or their ownership of YayYo securities, the Individual

 2   Defendants had the power and authority to, and did, cause YayYo to engage in the
 3
     wrongful conduct alleged.
 4
 5         209. As a direct and proximate result of the Individual Defendants’ wrongful
 6
     conduct, Plaintiffs and the other members of the Exchange Act Class suffered damages in
 7
     connection with their purchases of YayYo shares during the Exchange Act Class Period.
 8
 9         210. By reason of such conduct, the Individual Defendants are liable pursuant to
10
     Section 20(a) of the Exchange Act.
11
12               XI.       PLAINTIFFS’ CLASS ACTION ALLEGATIONS
13         211. Plaintiffs bring this action as a class action on behalf of the Classes. Excluded
14
     from the Classes are Defendants and their families, the officers and directors and affiliates
15
16   of Defendants, at all relevant times, members of their immediate families and their legal
17   representatives, heirs, successors or assigns and any entity in which Defendants have or
18
     had a controlling interest.
19
20         212. The members of the Classes are so numerous that joinder of all members is
21
     impracticable. While the exact number of Class members is unknown to Plaintiffs at this
22
23   time and can only be ascertained through appropriate discovery, Plaintiffs believe that
24   there are at least thousands of members in the proposed Classes. Record owners and other
25
     members of the Classes may be identified from records maintained by the Company or its
26
27
28
                                                  66
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                           CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 70 of 72 Page ID #:362



 1
     transfer agent and may be notified of the pendency of this action by mail, using the form

 2   of notice similar to that customarily used in securities class actions.
 3
            213. Plaintiffs’ claims are typical of the claims of the members of the Classes, as
 4
 5   all members of the Classes are similarly affected by Defendants’ wrongful conduct in
 6
     violation of federal law that is complained of herein.
 7
            214. Plaintiffs will fairly and adequately protect the interests of the members of
 8
 9   the Classes and have retained counsel competent and experienced in class and securities
10
     litigation.
11
12          215. Common questions of law and fact exist as to all members of the Classes and
13   predominate over any questions solely affecting individual members of the Classes.
14
     Among the questions of law and fact common to the Classes are:
15
16          (a)    whether Defendants violated the Securities Act;
17
            (b)    whether Defendants violated the Exchange Act;
18
19          (c)    whether the Company’s statements contained false or misleading statements
20   of material fact and omitted material information required to be stated therein; and
21
            (d)    to what extent the members of the Classes have sustained damages and the
22
23   proper measure of damages.
24
            216. A class action is superior to all other available methods for the fair and
25
26   efficient adjudication of this controversy since joinder of all members is impracticable.

27   Furthermore, as the damages suffered by individual Class members may be relatively
28
                                                  67
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                           CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 71 of 72 Page ID #:363



 1
     small, the expense and burden of individual litigation make it impossible for members of

 2   the Class to individually redress the wrongs done to them. There will be no difficulty in
 3
     the management of this action as a class action.
 4
 5                           XII.       PRAYER FOR RELIEF
 6   WHEREFORE, Plaintiffs pray for relief and judgment as follows:
 7
           A.     Determining that the instant action may be maintained as a class action under
 8
 9   Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiffs as the Class
10
     representatives;
11
           B.     Awarding compensatory damages in favor of Plaintiffs and the other
12
13   members of the two classes against all Defendants, jointly and severally, for all damages
14
     sustained as a result of Defendants’ wrongdoing, in an amount to be proven at trial,
15
16   including interest thereon;
17         C.     Awarding Plaintiffs and the other members of the Classes their reasonable
18
     costs and expenses incurred in this action, including counsel fees and expert fees; and
19
20         D.     Awarding such equitable/injunctive or other relief as the Court may deem just
21
     and proper, including permitting any putative members of the Classes to exclude
22
23   themselves by requesting exclusion through noticed procedures.
24
25
26
27
28
                                                 68
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                         CASE NO.: 2:20-CV-08235-SVW-AFM
 Case 2:20-cv-08235-SVW-AFM Document 46 Filed 02/08/21 Page 72 of 72 Page ID #:364



 1
                          XIII.       JURY TRIAL DEMANDED

 2         Plaintiffs hereby demand a trial by jury.
 3
     Dated: February 8, 2021                      Respectfully submitted,
 4
                                                  POMERANTZ LLP
 5
                                                  /s/ Jennifer Pafiti
 6                                                Jennifer Pafiti (SBN 282790)
 7                                                1100 Glendon Avenue, 15th Floor
                                                  Los Angeles, California 90024
 8                                                Telephone: (310) 405-7190
 9                                                Facsimile: (917) 463-1044
                                                  jpafiti@pomlaw.com
10
11                                                Jeremy A. Lieberman (pro hac vice
12
                                                  forthcoming)
                                                  Cara David (pro hac vice forthcoming)
13                                                600 Third Avenue, 20th Floor
14                                                New York, New York 10016
                                                  Telephone: (212) 661-1100
15                                                Facsimile: (212) 661-8665
16                                                Email: jalieberman@pomlaw.com
                                                  Email: cdavid@pomlaw.com
17
18                                                BRONSTEIN, GEWIRTZ &
                                                  GROSSMAN, LLC
19
                                                  Peretz Bronstein (pro hac vice forthcoming)
20                                                60 East 42nd Street, Suite 4600
21                                                New York, New York 10165
                                                  Telephone: (212) 697-6484
22                                                Facsimile: (212) 697-7296
23                                                peretz@bgandg.com
24                                                Attorneys for Plaintiffs
25
26
27
28
                                                69
     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS
     OF THE FEDERALS SECURITIES LAWS                        CASE NO.: 2:20-CV-08235-SVW-AFM
